 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
A.A.P.L. FORM 610 - 1989


MODEL FORM OPERATING AGREEMENT


OPERATING AGREEMENT


DATED
 

   
October 29
 
,
 
2013
 

 
OPERATOR
AMERICAN MIDWEST OIL AND GAS CORP.        
CONTRACT AREA
See Exhibit A
                                             
COUNTY OR PARISH OF
 
Toole County
 
,  STATE OF
 Montana                                                                        
                      COPYRIGHT 1989 – ALL RIGHTS RESERVED
AMERICAN ASSOCIATION OF PETROLEUM
LANDMEN, 4100 FOSSIL CREEK BLVD.
FORT WORTH, TEXAS, 76137, APPROVED FORM.
 
A.A.P.L. NO. 610 – 1989
               

 
 
 
1

--------------------------------------------------------------------------------

 





TABLE OF CONTENTS

Article
Title
Page
I.
DEFINITIONS
1
II.
EXHIBITS
1
III.
INTERESTS OF PARTIES
2
 
A.  OIL AND GAS INTERESTS:
2
 
B.  INTERESTS OF PARTIES IN COSTS AND PRODUCTION:
2
 
C.  SUBSEQUENTLY CREATED INTERESTS:
2
IV.
TITLES
2
 
A.  TITLE EXAMINATION:
2
 
B.  LOSS OR FAILURE OF TITLE:
3
 
       1.  Failure of Title
3
 
       2.  Loss by Non-Payment or Erroneous Payment of Amount Due
3
 
       3.  Other Losses
3
 
       4.  Curing Title
3
V.
OPERATOR
4
 
A.  DESIGNATION AND RESPONSIBILITIES OF OPERATOR:
4
 
B.  RESIGNATION OR REMOVAL OF OPERATOR AND SELECTION OF SUCCESSOR:
4
 
       1.  Resignation or Removal of Operator
4
 
       2.  Selection of Successor Operator
4
 
       3.  Effect of Bankruptcy
4
 
C.  EMPLOYEES AND CONTRACTORS:
4
 
D.  RIGHTS AND DUTIES OF OPERATOR:
4
 
       1.  Competitive Rates and Use of Affiliates
4
 
       2.  Discharge of Joint Account Obligations
4
 
       3.  Protection from Liens
4
 
       4.  Custody of Funds
5
 
       5.  Access to Contract Area and Records
5
 
       6.  Filing and Furnishing Governmental Reports
5
 
       7.  Drilling and Testing Operations
5
 
       8.  Cost Estimates
5
 
       9.  Insurance
5
VI.
DRILLING AND DEVELOPMENT
5
 
A.  INITIAL WELL:
5
 
B.  SUBSEQUENT OPERATIONS:
5
 
       1.  Proposed Operations
5
 
       2.  Operations by Less Than All Parties
6
 
       3.  Stand-By Costs
7
 
       4.  Deepening
8
 
       5.  Sidetracking
8
 
       6.  Order of Preference of Operations
8
 
       7.  Conformity to Spacing Pattern
9
 
       8.  Paying Wells
9
 
C.  COMPLETION OF WELLS; REWORKING AND PLUGGING BACK:
9
 
       1.  Completion
9
 
       2.  Rework, Recomplete or Plug Back
9
 
D.  OTHER OPERATIONS:
9
 
E.  ABANDONMENT OF WELLS:
9
 
       1.  Abandonment of Dry Holes
9
 
       2.  Abandonment of Wells That Have Produced
10
 
       3.  Abandonment of Non-Consent Operations
10
 
F.  TERMINATION OF OPERATIONS:
10
 
G.  TAKING PRODUCTION IN KIND:
10
 
       (Option 1) Gas Balancing Agreement
10
 
       (Option 2) No Gas Balancing Agreement
11
VII.
EXPENDITURES AND LIABILITY OF PARTIES
11
 
A.  LIABILITY OF PARTIES:
11
 
B.  LIENS AND SECURITY INTERESTS:
12
 
C.  ADVANCES:
12
 
D.  DEFAULTS AND REMEDIES:
12
 
       1.  Suspension of Rights
13
 
       2.  Suit for Damages
13
 
       3.  Deemed Non-Consent
13
 
       4.  Advance Payment
13
 
       5.  Costs and Attorneys’ Fees
13
 
E.  RENTALS, SHUT-IN WELL PAYMENTS AND MINIMUM ROYALTIES:
13
 
F.  TAXES:
13
VIII.
ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST
14
 
A.  SURRENDER OF LEASES:
14
 
B.  RENEWAL OR EXTENSION OF LEASES:
14
 
C.  ACREAGE OR CASH CONTRIBUTIONS:
14
 
D. ASSIGNMENT; MAINTENANCE OF UNIFORM INTEREST:
15
 
E. WAIVER OF RIGHTS TO PARTITION:
15
 
F. PREFERENTIAL RIGHT TO PURCHASE:
15

 
 
 
2

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
IX.
INTERNAL REVENUE CODE ELECTION
15
X.
CLAIMS AND LAWSUITS
15
XI.
FORCE MAJEURE
16
XII.
NOTICES
16
XIII.
TERM OF AGREEMENT
16
XIV.
COMPLIANCE WITH LAWS AND REGULATIONS
16
 
A.  LAWS, REGULATIONS AND ORDERS:
16
 
B.  GOVERNING LAW:
16
 
C. REGULATORY AGENCIES:
16
XV.
MISCELLANEOUS
17
 
A.  EXECUTION:
17
 
B.  SUCCESSORS AND ASSIGNS:
17
 
C.  COUNTERPARTS:
17
 
D.  SEVERABILITY
17
XVI.
OTHER PROVISIONS
17


 
3

--------------------------------------------------------------------------------

 





OPERATING AGREEMENT


THIS AGREEMENT, entered into by and between AMERICAN MIDWEST OIL AND GAS CORP. ,


hereinafter designated and referred to as "Operator," and the signatory party or
parties other than Operator, sometimes


hereinafter referred to individually as "Non-Operator," and collectively as
"Non-Operators."


WITNESSETH:


WHEREAS, the parties to this agreement are owners of Oil and Gas Leases and/or
Oil and Gas Interests in the land


identified in Exhibit "A," and the parties hereto have reached an agreement to
explore and develop these Leases and/or Oil


and Gas Interests for the production of Oil and Gas to the extent and as
hereinafter provided,


NOW, THEREFORE, it is agreed as follows:


ARTICLE I.


DEFINITIONS


As used in this agreement, the following words and terms shall have the meanings
here ascribed to them:
 
A.  The term "AFE" shall mean an Authority for Expenditure prepared by a party
to this agreement for the purpose of
 
estimating the costs to be incurred in conducting an operation hereunder.


B.  The term "Completion" or "Complete" shall mean a single operation intended
to complete a well as a producer of Oil


and Gas in one or more Zones, including, but not limited to, the setting of
production casing, perforating, well stimulation


and production testing conducted in such operation.


C.  The term "Contract Area" shall mean all of the lands, Oil and Gas Leases
and/or Oil and Gas Interests intended to be


developed and operated for Oil and Gas purposes under this agreement.  Such
lands, Oil and Gas Leases and Oil and Gas


Interests are described in Exhibit "A."


D.  The term "Deepen" shall mean a single operation whereby a well is drilled to
an objective Zone below the deepest


Zone in which the well was previously drilled, or below the Deepest Zone
proposed in the associated AFE, whichever is the


lesser.


E.  The terms "Drilling Party" and "Consenting Party" shall mean a party who
agrees to join in and pay its share of the


cost of any operation conducted under the provisions of this agreement.


F.  The term "Drilling Unit" shall mean the area fixed for the drilling of one
well by order or rule of any state or federal


body having authority.  If a Drilling Unit is not fixed by any such rule or
order, a Drilling Unit shall be the drilling unit as


established by the pattern of drilling in the Contract Area unless fixed by
express agreement of the Drilling Parties.


G.  The term "Drillsite" shall mean the Oil and Gas Lease or Oil and Gas
Interest on which a proposed well is to be


located.


H.  The term "Initial Well" shall mean the well required to be drilled by the
parties hereto as provided in Article VI.A.


I.  The term "Non-Consent Well" shall mean a well in which less than all parties
have conducted an operation as


provided in Article VI.B.2.


J.  The terms "Non-Drilling Party" and "Non-Consenting Party" shall mean a party
who elects not to participate in a


proposed operation.


K.  The term "Oil and Gas" shall mean oil, gas, casinghead gas, gas condensate,
and/or all other liquid or gaseous


hydrocarbons and other marketable substances produced therewith, unless an
intent to limit the inclusiveness of this term is


specifically stated.


L.  The term "Oil and Gas Interests" or "Interests" shall mean unleased fee and
mineral interests in Oil and Gas in tracts


of land lying within the Contract Area which are owned by parties to this
agreement.


M.  The terms "Oil and Gas Lease," "Lease" and "Leasehold" shall mean the oil
and gas leases or interests therein


covering tracts of land lying within the Contract Area which are owned by the
parties to this agreement.


N.  The term "Plug Back" shall mean a single operation whereby a deeper Zone is
abandoned in order to attempt a


Completion in a shallower Zone.


O.  The term "Recompletion" or "Recomplete" shall mean an operation whereby a
Completion in one Zone is abandoned


in order to attempt a Completion in a different Zone within the existing
wellbore.


P.  The term "Rework" shall mean an operation conducted in the wellbore of a
well after it is Completed to secure,


restore, or improve production in a Zone which is currently open to production
in the wellbore.  Such operations include, but


are not limited to, well stimulation operations but exclude any routine repair
or maintenance work or drilling, Sidetracking,


Deepening, Completing, Recompleting, or Plugging Back of a well.


Q.  The term "Sidetrack" shall mean the directional control and intentional
deviation of a well from vertical so as to


change the bottom hole location unless done to straighten the hole or drill
around junk in the hole to overcome other


mechanical difficulties.


R.  The term "Zone" shall mean a stratum of earth containing or thought to
contain a common accumulation of Oil and


Gas separately producible from any other common accumulation of Oil and Gas.


Unless the context otherwise clearly indicates, words used in the singular
include the plural, the word "person" includes


natural and artificial persons, the plural includes the singular, and any gender
includes the masculine, feminine, and neuter.


ARTICLE II.


EXHIBITS


The following exhibits, as indicated below and attached hereto, are incorporated
in and made a part hereof:


X       A.              Exhibit "A," shall include the following information:


(1) Description of lands subject to this agreement,


(2) Restrictions, if any, as to depths, formations, or substances,


(3) Parties to agreement with addresses and telephone numbers for notice
purposes,


(4) Percentages or fractional interests of parties to this agreement,


(5) Oil and Gas Leases and/or Oil and Gas Interests subject to this agreement,


(6) Burdens on production.


B.     Exhibit "B," Form of Lease.


X      C.     Exhibit "C," Accounting Procedure.


X      D.     Exhibit "D," Insurance.


E.     Exhibit "E," Gas Balancing Agreement.


X      F.     Exhibit "F," Non-Discrimination and Certification of
Non-Segregated Facilities.


G.     Exhibit "G," Tax Partnership.


H.     Other:                                                                                             

 
1

--------------------------------------------------------------------------------

 





If any provision of any exhibit, except Exhibits "E," "F" and "G," is
inconsistent with any provision contained in


the body of this agreement, the provisions in the body of this agreement shall
prevail.


ARTICLE III.


INTERESTS OF PARTIES


A.  Oil and Gas Interests:


If any party owns an Oil and Gas Interest in the Contract Area, that Interest
shall be treated for all purposes of this


agreement and during the term hereof as if it were covered by the form of Oil
and Gas Lease attached hereto as Exhibit "B,"


and the owner thereof shall be deemed to own both royalty interest in such lease
and the interest of the lessee thereunder.


B.  Interests of Parties in Costs and Production:


Unless changed by other provisions, all costs and liabilities incurred in
operations under this agreement shall be borne


and paid, and all equipment and materials acquired in operations on the Contract
Area shall be owned, by the parties as their


interests are set forth in Exhibit "A."  In the same manner, the parties shall
also own all production of Oil and Gas from the


Contract Area subject, however, to the payment of royalties and other burdens on
production as described hereafter.


Regardless of which party has contributed any Oil and Gas Lease or Oil and Gas
Interest on which royalty or other


burdens may be payable and except as otherwise expressly provided in this
agreement, each party shall pay or deliver, or


cause to be paid or delivered, all burdens on its share of the production from
the Contract Area up to, but not in excess of,


 and shall indemnify, defend and hold the other parties free from any liability
therefor.


Except as otherwise expressly provided in this agreement, if any party has
contributed hereto any Lease or Interest which is


burdened with any royalty, overriding royalty, production payment or other
burden on production in excess of the amounts


stipulated above, such party so burdened shall assume and alone bear all such
excess obligations and shall indemnify, defend


and hold the other parties hereto harmless from any and all claims attributable
to such excess burden.  However, so long as


the Drilling Unit for the productive Zone(s) is identical with the Contract
Area, each party shall pay or deliver, or cause to


be paid or delivered, all burdens on production from the Contract Area due under
the terms of the Oil and Gas Lease(s)


which such party has contributed to this agreement, and shall indemnify, defend
and hold the other parties free from any


liability therefor.


No party shall ever be responsible, on a price basis higher than the price
received by such party, to any other party's


lessor or royalty owner, and if such other party's lessor or royalty owner
should demand and receive settlement on a higher


price basis, the party contributing the affected Lease shall bear the additional
royalty burden attributable to such higher price.


Nothing contained in this Article III.B. shall be deemed an assignment or
cross-assignment of interests covered hereby,


and in the event two or more parties contribute to this agreement jointly owned
Leases, the parties' undivided interests in


said Leaseholds shall be deemed separate leasehold interests for the purposes of
this agreement.


C.  Subsequently Created Interests:


If any party has contributed hereto a Lease or Interest that is burdened with an
assignment of production given as security


for the payment of money, or if, after the date of this agreement, any party
creates an overriding royalty, production


payment, net profits interest, assignment of production or other burden payable
out of production attributable to its working


interest hereunder, such burden shall be deemed a "Subsequently Created
Interest."  Further, if any party has contributed


hereto a Lease or Interest burdened with an overriding royalty, production
payment, net profits interests, or other burden


payable out of production created prior to the date of this agreement, and such
burden is not shown on Exhibit "A," such


burden also shall be deemed a Subsequently Created Interest to the extent such
burden causes the burdens on such party's


Lease or Interest to exceed the amount stipulated in Article III.B. above.


The party whose interest is burdened with the Subsequently Created Interest (the
"Burdened Party") shall assume and


alone bear, pay and discharge the Subsequently Created Interest and shall
indemnify, defend and hold harmless the other


parties from and against any liability therefor.  Further, if the Burdened Party
fails to pay, when due, its share of expenses


chargeable hereunder, all provisions of Article VII.B. shall be enforceable
against the Subsequently Created Interest in the


same manner as they are enforceable against the working interest of the Burdened
Party.  If the Burdened Party is required


under this agreement to assign or relinquish to any other party, or parties, all
or a portion of its working interest and/or the


production attributable thereto, said other party, or parties, shall receive
said assignment and/or production free and clear of


said Subsequently Created Interest, and the Burdened Party shall indemnify,
defend and hold harmless said other party, or


parties, from any and all claims and demands for payment asserted by owners of
the Subsequently Created Interest.


ARTICLE IV.


TITLES


A.  Title Examination:


Title examination shall be made on the Drillsite of any proposed well prior to
commencement of drilling operations and,


if a majority in interest of the Drilling Parties so request or Operator so
elects, title examination shall be made on the entire


Drilling Unit, or maximum anticipated Drilling Unit, of the well.   The opinion
will include the ownership of the working


interest, minerals, royalty, overriding royalty and production payments under
the applicable Leases.   Each party contributing


Leases and/or Oil and Gas Interests to be included in the Drillsite or Drilling
Unit, if appropriate, shall furnish to Operator


all abstracts (including federal lease status reports), title opinions, title
papers and curative material in its possession free of


charge.  All such information not in the possession of or made available to
Operator by the parties, but necessary for the


examination of the title, shall be obtained by Operator.  Operator shall cause
title to be examined by attorneys on its staff or


by outside attorneys.  Copies of all title opinions shall be furnished to each
Drilling Party.  Costs incurred by Operator in


procuring abstracts, fees paid outside attorneys for title examination
(including preliminary, supplemental, shut-in royalty


opinions and division order title opinions) and other direct charges as provided
in Exhibit "C" shall be borne by the Drilling


Parties in the proportion that the interest of each Drilling Party bears to the
total interest of all Drilling Parties as such


interests appear in Exhibit "A."  Operator shall make no charge for services
rendered by its staff attorneys or other personnel


in the performance of the above functions.


Each party shall be responsible for securing curative matter and pooling
amendments or agreements required in


connection with Leases or Oil and Gas Interests contributed by such
party.  Operator shall be responsible for the preparation


and recording of pooling designations or declarations and communitization
agreements as well as the conduct of hearings


before governmental agencies for the securing of spacing or pooling orders or
any other orders necessary or appropriate to


the conduct of operations hereunder.  This shall not prevent any party from
appearing on its own behalf at such hearings.


Costs incurred by Operator, including fees paid to outside attorneys, which are
associated with hearings before governmental


agencies, and which costs are necessary and proper for the activities
contemplated under this agreement, shall be direct


charges to the joint account and shall not be covered by the administrative
overhead charges as provided in Exhibit "C."

 
2

--------------------------------------------------------------------------------

 





Operator shall make no charge for services rendered by its staff attorneys or
other personnel in the performance of the above


functions.


No well shall be drilled on the Contract Area until after (1) the title to the
Drillsite or Drilling Unit, if appropriate, has


been examined as above provided, and (2) the title has been approved by the
examining attorney or title has been accepted by


all of the Drilling Parties in such well.


B. Loss or Failure of Title:


1.  Failure of Title: Should any Oil and Gas Interest or Oil and Gas Lease be
lost through failure of title, which results in a


reduction of interest from that shown on Exhibit "A," the party credited with
contributing the affected Lease or Interest


(including, if applicable, a successor in interest to such party) shall have
ninety (90) days from final determination of title


failure to acquire a new lease or other instrument curing the entirety of the
title failure, which acquisition will not be subject


to Article VIII.B., and failing to do so, this agreement, nevertheless, shall
continue in force as to all remaining Oil and Gas


Leases and Interests; and,


(a) The party credited with contributing the Oil and Gas Lease or Interest
affected by the title failure (including, if


applicable, a successor in interest to such party) shall bear alone the entire
loss and it shall not be entitled to recover from


Operator or the other parties any development or operating costs which it may
have previously paid or incurred, but there


shall be no additional liability on its part to the other parties hereto by
reason of such title failure;


(b) There shall be no retroactive adjustment of expenses incurred or revenues
received from the operation of the


Lease or Interest which has failed, but the interests of the parties contained
on Exhibit "A" shall be revised on an acreage


basis, as of the time it is determined finally that title failure has occurred,
so that the interest of the party whose Lease or


Interest is affected by the title failure will thereafter be reduced in the
Contract Area by the amount of the Lease or Interest failed;


(c) If the proportionate interest of the other parties hereto in any producing
well previously drilled on the Contract


Area is increased by reason of the title failure, the party who bore the costs
incurred in connection with such well attributable


to the Lease or Interest which has failed shall receive the proceeds
attributable to the increase in such interest (less costs and


burdens attributable thereto) until it has been reimbursed for unrecovered costs
paid by it in connection with such well


attributable to such failed Lease or Interest;


(d) Should any person not a party to this agreement, who is determined to be the
owner of any Lease or Interest


which has failed, pay in any manner any part of the cost of operation,
development, or equipment, such amount shall be paid


to the party or parties who bore the costs which are so refunded;


(e) Any liability to account to a person not a party to this agreement for prior
production of Oil and Gas which arises


by reason of title failure shall be borne severally by each party (including a
predecessor to a current party) who received


production for which such accounting is required based on the amount of such
production received, and each such party shall


severally indemnify, defend and hold harmless all other parties hereto for any
such liability to account;


(f) No charge shall be made to the joint account for legal expenses, fees or
salaries in connection with the defense of


the Lease or Interest claimed to have failed, but if the party contributing such
Lease or Interest hereto elects to defend its title


it shall bear all expenses in connection therewith; and


(g) If any party is given credit on Exhibit "A" to a Lease or Interest which is
limited solely to ownership of an


interest in the wellbore of any well or wells and the production therefrom, such
party's absence of interest in the remainder


of the Contract Area shall be considered a Failure of Title as to such remaining
Contract Area unless that absence of interest


is reflected on Exhibit "A."


2.  Loss by Non-Payment or Erroneous Payment of Amount Due: If, through mistake
or oversight, any rental, shut-in well


payment, minimum royalty or royalty payment, or other payment necessary to
maintain all or a portion of an Oil and Gas


Lease or interest is not paid or is erroneously paid, and as a result a Lease or
Interest terminates, there shall be no monetary


liability against the party who failed to make such payment.  Unless the party
who failed to make the required payment


secures a new Lease or Interest covering the same interest within ninety (90)
days from the discovery of the failure to make


proper payment, which acquisition will not be subject to Article VIII.B., the
interests of the parties reflected on Exhibit "A"


shall be revised on an acreage basis, effective as of the date of termination of
the Lease or Interest involved, and the party


who failed to make proper payment will no longer be credited with an interest in
the Contract Area on account of ownership


of the Lease or Interest which has terminated.  If the party who failed to make
the required payment shall not have been fully


reimbursed, at the time of the loss, from the proceeds of the sale of Oil and
Gas attributable to the lost Lease or Interest,


calculated on an acreage basis, for the development and operating costs
previously paid on account of such Lease or Interest,


it shall be reimbursed for unrecovered actual costs previously paid by it (but
not for its share of the cost of any dry hole


previously drilled or wells previously abandoned) from so much of the following
as is necessary to effect reimbursement:


(a) Proceeds of Oil and Gas produced prior to termination of the Lease or
Interest, less operating expenses and lease


burdens chargeable hereunder to the person who failed to make payment,
previously accrued to the credit of the lost Lease or


Interest, on an acreage basis, up to the amount of unrecovered costs;


(b) Proceeds of Oil and Gas, less operating expenses and lease burdens
chargeable hereunder to the person who failed


to make payment, up to the amount of unrecovered costs attributable to that
portion of Oil and Gas thereafter produced and


marketed (excluding production from any wells thereafter drilled) which, in the
absence of such Lease or Interest termination,


would be attributable to the lost Lease or Interest on an acreage basis and
which as a result of such Lease or Interest


termination is credited to other parties, the proceeds of said portion of the
Oil and Gas to be contributed by the other parties


in proportion to their respective interests reflected on Exhibit "A"; and,


(c) Any monies, up to the amount of unrecovered costs, that may be paid by any
party who is, or becomes, the owner


of the Lease or Interest lost, for the privilege of participating in the
Contract Area or becoming a party to this agreement.


3. Other Losses: All losses of Leases or Interests committed to this agreement,
other than those set forth in Articles


IV.B.1. and IV.B.2. above, shall be joint losses and shall be borne by all
parties in proportion to their interests shown on


Exhibit "A."  This shall include but not be limited to the loss of any Lease or
Interest through failure to develop or because


express or implied covenants have not been performed (other than performance
which requires only the payment of money),


and the loss of any Lease by expiration at the end of its primary term if it is
not renewed or extended.  There shall be no


readjustment of interests in the remaining portion of the Contract Area on
account of any joint loss.


4. Curing Title: In the event of a Failure of Title under Article IV.B.1. or a
loss of title under Article IV.B.2. above, any


Lease or Interest acquired by any party hereto (other than the party whose
interest has failed or was lost) during the ninety


(90) day period provided by Article IV.B.1. and Article IV.B.2. above covering
all or a portion of the interest that has failed


or was lost shall be offered at cost to the party whose interest has failed or
was lost, and the provisions of Article VIII.B.


shall not apply to such acquisition.

 
3

--------------------------------------------------------------------------------

 





ARTICLE V.


OPERATOR


A.  Designation and Responsibilities of Operator:


AMERICAN MIDWEST OIL AND GAS CORP shall be the Operator of the Contract Area,
and shall conduct


and direct and have full control of all operations on the Contract Area as
permitted and required by, and within the limits of


this agreement.  In its performance of services hereunder for the Non-Operators,
Operator shall be an independent contractor


not subject to the control or direction of the Non-Operators except as to the
type of operation to be undertaken in accordance


with the election procedures contained in this agreement.  Operator shall not be
deemed, or hold itself out as, the agent of the


Non-Operators with authority to bind them to any obligation or liability assumed
or incurred by Operator as to any third


party.  Operator shall conduct its activities under this agreement as a
reasonable prudent operator, in a good and workmanlike


manner, with due diligence and dispatch, in accordance with good oilfield
practice, and in compliance with applicable law and


regulation, but in no event shall it have any liability as Operator to the other
parties for losses sustained or liabilities incurred


except such as may result from gross negligence or willful misconduct.


B. Resignation or Removal of Operator and Selection of Successor:


1. Resignation or Removal of Operator: Operator may resign at any time by giving
written notice thereof to Non-Operators.


If Operator terminates its legal existence, no longer owns an interest hereunder
in the Contract Area, or is no longer capable of


serving as Operator, Operator shall be deemed to have resigned without any
action by Non-Operators, except the selection of a


successor.  Operator may be removed only for good cause by the affirmative vote
of Non-Operators owning a majority interest


based on ownership as shown on Exhibit "A" remaining after excluding the voting
interest of Operator; such vote shall not be


deemed effective until a written notice has been delivered to the Operator by a
Non-Operator detailing the alleged default and


Operator has failed to cure the default within thirty (30) days from its receipt
of the notice or, if the default concerns an


operation then being conducted, within forty-eight (48) hours of its receipt of
the notice.  For purposes hereof, "good cause" shall


mean not only gross negligence or willful misconduct but also the material
breach of or inability to meet the standards of


operation contained in Article V.A. or material failure or inability to perform
its obligations under this agreement.


Subject to Article VII.D.1., such resignation or removal shall not become
effective until 7:00 o'clock A.M. on the first


day of the calendar month following the expiration of ninety (90) days after the
giving of notice of resignation by Operator


or action by the Non-Operators to remove Operator, unless a successor Operator
has been selected and assumes the duties of


Operator at an earlier date. Operator, after effective date of resignation or
removal, shall be bound by the terms hereof as a


Non-Operator.  A change of a corporate name or structure of Operator or transfer
of Operator's interest to any single


subsidiary, parent or successor corporation shall not be the basis for removal
of Operator.


2.  Selection of Successor Operator: Upon the resignation or removal of Operator
under any provision of this agreement, a


successor Operator shall be selected by the parties.  The successor Operator
shall be selected from the parties owning an


interest in the Contract Area at the time such successor Operator is
selected.  The successor Operator shall be selected by the


affirmative vote of two (2) or more parties owning a majority interest based on
ownership as shown on Exhibit "A";


provided, however, if an Operator which has been removed or is deemed to have
resigned fails to vote or votes only to


succeed itself, the successor Operator shall be selected by the affirmative vote
of the party or parties owning a majority


interest based on ownership as shown on Exhibit "A" remaining after excluding
the voting interest of the Operator that was


removed or resigned.  The former Operator shall promptly deliver to the
successor Operator all records and data relating to


the operations conducted by the former Operator to the extent such records and
data are not already in the possession of the


successor operator.  Any cost of obtaining or copying the former Operator's
records and data shall be charged to the joint


account.


3.  Effect of Bankruptcy: If Operator becomes insolvent, bankrupt or is placed
in receivership, it shall be deemed to have


resigned without any action by Non-Operators, except the selection of a
successor.  If a petition for relief under the federal


bankruptcy laws is filed by or against Operator, and the removal of Operator is
prevented by the federal bankruptcy court, all


Non-Operators and Operator shall comprise an interim operating committee to
serve until Operator has elected to reject or


assume this agreement pursuant to the Bankruptcy Code, and an election to reject
this agreement by Operator as a debtor in


possession, or by a trustee in bankruptcy, shall be deemed a resignation as
Operator without any action by Non-Operators,


except the selection of a successor.  During the period of time the operating
committee controls operations, all actions shall


require the approval of two (2) or more parties owning a majority interest based
on ownership as shown on Exhibit "A."  In


the event there are only two (2) parties to this agreement, during the period of
time the operating committee controls


operations, a third party acceptable to Operator, Non-Operator and the federal
bankruptcy court shall be selected as a


member of the operating committee, and all actions shall require the approval of
two (2) members of the operating


committee without regard for their interest in the Contract Area based on
Exhibit "A."


C.  Employees and Contractors:


The number of employees or contractors used by Operator in conducting operations
hereunder, their selection, and the


hours of labor and the compensation for services performed shall be determined
by Operator, and all such employees or


contractors shall be the employees or contractors of Operator.


D.  Rights and Duties of Operator:


1. Competitive Rates and Use of Affiliates: All wells drilled on the Contract
Area shall be drilled on a competitive


contract basis at the usual rates prevailing in the area.  If it so desires,
Operator may employ its own tools and equipment in


the drilling of wells, but its charges therefor shall not exceed the prevailing
rates in the area and the rate of such charges


shall be agreed upon by the parties in writing before drilling operations are
commenced, and such work shall be performed by


Operator under the same terms and conditions as are customary and usual in the
area in contracts of independent contractors


who are doing work of a similar nature.  All work performed or materials
supplied by affiliates or related parties of Operator


shall be performed or supplied at competitive rates, pursuant to written
agreement, and in accordance with customs and


standards prevailing in  the industry.


2. Discharge of Joint Account Obligations: Except as herein otherwise
specifically provided, Operator shall promptly pay


and discharge expenses incurred in the development and operation of the Contract
Area pursuant to this agreement and shall


charge each of the parties hereto with their respective proportionate shares
upon the expense basis provided in Exhibit "C."


Operator shall keep an accurate record of the joint account hereunder, showing
expenses incurred and charges and credits


made and received.


3. Protection from Liens: Operator shall pay, or cause to be paid, as and when
they become due and payable, all accounts


of contractors and suppliers and wages and salaries for services rendered or
performed, and for materials supplied on, to or in


respect of the Contract Area or any operations for the joint account thereof,
and shall keep the Contract Area free from

 
4

--------------------------------------------------------------------------------

 





liens and encumbrances resulting therefrom except for those resulting from a
bona fide dispute as to services rendered or


materials supplied.


4. Custody of Funds: Operator shall hold for the account of the Non-Operators
any funds of the Non-Operators advanced


or paid to the Operator, either for the conduct of operations hereunder or as a
result of the sale of production from the


Contract Area, and such funds shall remain the funds of the Non-Operators on
whose account they are advanced or paid until


used for their intended purpose or otherwise delivered to the Non-Operators or
applied toward the payment of debts as


provided in Article VII.B.  Nothing in this paragraph shall be construed to
establish a fiduciary relationship between Operator


and Non-Operators for any purpose other than to account for Non-Operator funds
as herein specifically provided.  Nothing in


this paragraph shall require the maintenance by Operator of separate accounts
for the funds of Non-Operators unless the


parties otherwise specifically agree.


5. Access to Contract Area and Records: Operator shall, except as otherwise
provided herein, permit each Non-Operator


or its duly authorized representative, at the Non-Operator's sole risk and cost,
full and free access at all reasonable times to


all operations of every kind and character being conducted for the joint account
on the Contract Area and to the records of


operations conducted thereon or production therefrom, including Operator's books
and records relating thereto.  Such access


rights shall not be exercised in a manner interfering with Operator's conduct of
an operation hereunder and shall not obligate


Operator to furnish any geologic or geophysical data of an interpretive nature
unless the cost of preparation of such


interpretive data was charged to the joint account.  Operator will furnish to
each Non-Operator upon request copies of any


and all reports and information obtained by Operator in connection with
production and related items, including, without


limitation, meter and chart reports, production purchaser statements, run
tickets and monthly gauge reports, but excluding


purchase contracts and pricing information to the extent not applicable to the
production of the Non-Operator seeking the


information.  Any audit of Operator's records relating to amounts expended and
the appropriateness of such expenditures


shall be conducted in accordance with the audit protocol specified in Exhibit
"C."


6. Filing and Furnishing Governmental Reports: Operator will file, and upon
written request promptly furnish copies to


each requesting Non-Operator not in default of its payment obligations, all
operational notices, reports or applications


required to be filed by local, State, Federal or Indian agencies or authorities
having jurisdiction over operations hereunder.


Each Non-Operator shall provide to Operator on a timely basis all information
necessary to Operator to make such filings.


7. Drilling and Testing Operations: The following provisions shall apply to each
well drilled hereunder, including but not


limited to the Initial Well:


(a) Operator will promptly advise Non-Operators of the date on which the well is
spudded, or the date on which


drilling operations are commenced.


(b) Operator will send to Non-Operators such reports, test results and notices
regarding the progress of operations on  the well


as the Non-Operators shall reasonably request, including, but not limited to,
daily drilling reports, completion reports, and well logs.


(c) Operator shall adequately test all Zones encountered which may reasonably be
expected to be capable of producing


Oil and Gas in paying quantities as a result of examination of the electric log
or any other logs or cores or tests conducted


hereunder.


8. Cost Estimates: Upon request of any Consenting Party, Operator shall furnish
estimates of current and cumulative costs


incurred for the joint account at reasonable intervals during the conduct of any
operation pursuant to this agreement.


Operator shall not be held liable for errors in such estimates so long as the
estimates are made in good faith.


9. Insurance: At all times while operations are conducted hereunder, Operator
shall comply with the workers


compensation law of the state where the operations are being conducted;
provided, however, that Operator may be a self-


insurer for liability under said compensation laws in which event the only
charge that shall be made to the joint account shall


be as provided in Exhibit "C."  Operator shall also carry or provide insurance
for the benefit of the joint account of the parties


as outlined in Exhibit "D" attached hereto and made a part hereof.  Operator
shall require all contractors engaged in work on


or for the Contract Area to comply with the workers compensation law of the
state where the operations are being conducted


and to maintain such other insurance as Operator may require.


In the event automobile liability insurance is specified in said Exhibit "D," or
subsequently receives the approval of the


parties, no direct charge shall be made by Operator for premiums paid for such
insurance for Operator's automotive


equipment.


ARTICLE VI.


DRILLING AND DEVELOPMENT


A.  Initial Well:


On or before the                                                         day
of ,, Operator shall commence the drilling of the Initial


Well at the following location:


and shall thereafter continue the drilling of the well with due diligence to


The drilling of the Initial Well and the participation therein by all parties is
obligatory, subject to Article VI.C.1. as to participation


in Completion operations and Article VI.F. as to termination of operations and
Article XI as to occurrence of force majeure.


B.  Subsequent Operations:


1.  Proposed Operations: If any party hereto should desire to drill any well on
the Contract Area other than the Initial Well, or


if any party should desire to Rework, Sidetrack, Deepen, Recomplete or Plug Back
a dry hole or a well no longer capable of


producing in paying quantities in which such party has not otherwise
relinquished its interest in the proposed objective Zone under


this agreement, the party desiring to drill, Rework, Sidetrack, Deepen,
Recomplete or Plug Back such a well shall give written


notice of the proposed operation to the parties who have not otherwise
relinquished their interest in such objective Zone



 
5

--------------------------------------------------------------------------------

 





under this agreement and to all other parties in the case of a proposal for
Sidetracking or Deepening, specifying the work to be


performed, the location, proposed depth, objective Zone and the estimated cost
of the operation.  The parties to whom such a


notice is delivered shall have thirty (30) days after receipt of the notice
within which to notify the party proposing to do the work


whether they elect to participate in the cost of the proposed operation.  If a
drilling rig is on location, notice of a proposal to


Rework, Sidetrack, Recomplete, Plug Back or Deepen may be given by telephone and
the response period shall be limited to forty-


eight (48) hours, exclusive of Saturday, Sunday and legal holidays.  Failure of
a party to whom such notice is delivered to reply


within the period above fixed shall constitute an election by that party not to
participate in the cost of the proposed operation.


Any proposal by a party to conduct an operation conflicting with the operation
initially proposed shall be delivered to all parties


within the time and in the manner provided in Article VI.B.6.


If all parties to whom such notice is delivered elect to participate in such a
proposed operation, the parties shall be


contractually committed to participate therein provided such operations are
commenced within the time period hereafter set


forth, and Operator shall, no later than ninety (90) days after expiration of
the notice period of thirty (30) days (or as


promptly as practicable after the expiration of the forty-eight (48) hour period
when a drilling rig is on location, as the case


may be), actually commence the proposed operation and thereafter complete it
with due diligence at the risk and expense of


the parties participating therein; provided, however, said commencement date may
be extended upon written notice of same


by Operator to the other parties, for a period of up to thirty (30) additional
days if, in the sole opinion of Operator, such


additional time is reasonably necessary to obtain permits from governmental
authorities, surface rights (including rights-of-


way) or appropriate drilling equipment, or to complete title examination or
curative matter required for title approval or


acceptance.  If the actual operation has not been commenced within the time
provided (including any extension thereof as


specifically permitted herein or in the force majeure provisions of Article XI)
and if any party hereto still desires to conduct


said operation, written notice proposing same must be resubmitted to the other
parties in accordance herewith as if no prior


proposal had been made.  Those parties that did not participate in the drilling
of a well for which a proposal to Deepen or


Sidetrack is made hereunder shall, if such parties desire to participate in the
proposed Deepening or Sidetracking operation,


reimburse the Drilling Parties in accordance with Article VI.B.4. in the event
of a Deepening operation and in accordance


with Article VI.B.5. in the event of a Sidetracking operation.


2.  Operations by Less Than All Parties:


(a) Determination of Participation.  If any party to whom such notice is
delivered as provided in Article VI.B.1. or


VI.C.1. (Option No. 2) elects not to participate in the proposed operation,
then, in order to be entitled to the benefits of this


Article, the party or parties giving the notice and such other parties as shall
elect to participate in the operation shall, no


later than ninety (90) days after the expiration of the notice period of thirty
(30) days (or as promptly as practicable after the


expiration of the forty-eight (48) hour period when a drilling rig is on
location, as the case may be) actually commence the


proposed operation and complete it with due diligence.  Operator shall perform
all work for the account of the Consenting


Parties; provided, however, if no drilling rig or other equipment is on
location, and if Operator is a Non-Consenting Party,


the Consenting Parties shall either: (i) request Operator to perform the work
required by such proposed operation for the


account of the Consenting Parties, or (ii) designate one of the Consenting
Parties as Operator to perform such work.  The


rights and duties granted to and imposed upon the Operator under this agreement
are granted to and imposed upon the party


designated as Operator for an operation in which the original Operator is a
Non-Consenting Party.  Consenting Parties, when


conducting operations on the Contract Area pursuant to this Article VI.B.2.,
shall comply with all terms and conditions of this


agreement.


If less than all parties approve any proposed operation, the proposing party,
immediately after the expiration of the


applicable notice period, shall advise all Parties of the total interest of the
parties approving such operation and its


recommendation as to whether the Consenting Parties should proceed with the
operation as proposed.  Each Consenting Party,


within forty-eight (48) hours (exclusive of Saturday, Sunday, and legal
holidays) after delivery of such notice, shall advise the


proposing party of its desire to (i) limit participation to such party's
interest as shown on Exhibit "A" or (ii) carry only its


proportionate part (determined by dividing such party's interest in the Contract
Area by the interests of all Consenting Parties in


the Contract Area) of Non-Consenting Parties' interests, or (iii) carry its
proportionate part (determined as provided in (ii)) of


Non-Consenting Parties' interests together with all or a portion of its
proportionate part of any Non-Consenting Parties'


interests that any Consenting Party did not elect to take.  Any interest of
Non-Consenting Parties that is not carried by a


Consenting Party shall be deemed to be carried by the party proposing the
operation if such party does not withdraw its


proposal.  Failure to advise the proposing party within the time required shall
be deemed an election under (i). In the event a


drilling rig is on location, notice may be given by telephone, and the time
permitted for such a response shall not exceed a


total of forty-eight (48) hours (exclusive of Saturday, Sunday and legal
holidays).  The proposing party, at its election, may


withdraw such proposal if there is less than 100% participation and shall notify
all parties of such decision within ten (10)


days, or within twenty-four (24) hours if a drilling rig is on location,
following expiration of the applicable response period.


If 100% subscription to the proposed operation is obtained, the proposing party
shall promptly notify the Consenting Parties


of their proportionate interests in the operation and the party serving as
Operator shall commence such operation within the


period provided in Article VI.B.1., subject to the same extension right as
provided therein.


(b) Relinquishment of Interest for Non-Participation. The entire cost and risk
of conducting such operations shall be


borne by the Consenting Parties in the proportions they have elected to bear
same under the terms of the preceding


paragraph.  Consenting Parties shall keep the leasehold estates involved in such
operations free and clear of all liens and


encumbrances of every kind created by or arising from the operations of the
Consenting Parties.  If such an operation results


in a dry hole, then subject to Articles VI.B.6. and VI.E.3., the Consenting
Parties shall plug and abandon the well and restore


the surface location at their sole cost, risk and expense; provided, however,
that those Non-Consenting Parties that


participated in the drilling, Deepening or Sidetracking of the well shall remain
liable for, and shall pay, their proportionate


shares of the cost of plugging and abandoning the well and restoring the surface
location insofar only as those costs were not


increased by the subsequent operations of the Consenting Parties.  If any well
drilled, Reworked, Sidetracked, Deepened,


Recompleted or Plugged Back under the provisions of this Article results in a
well capable of producing Oil and/or Gas in


paying quantities, the Consenting Parties shall Complete and equip the well to
produce at their sole cost and risk, and the


well shall then be turned over to Operator (if the Operator did not conduct the
operation) and shall be operated by it at the


expense and for the account of the Consenting Parties.  Upon commencement of
operations for the drilling, Reworking,


Sidetracking, Recompleting, Deepening or Plugging Back of any such well by
Consenting Parties in accordance with the


provisions of this Article, each Non-Consenting Party shall be deemed to have
relinquished to Consenting Parties, and the


Consenting Parties shall own and be entitled to receive, in proportion to their
respective interests, all of such Non-


Consenting Party's interest in the well and share of production therefrom or, in
the case of a Reworking, Sidetracking,



 
6

--------------------------------------------------------------------------------

 





Deepening, Recompleting or Plugging Back, or a Completion pursuant to Article
VI.C.1.  Option No. 2, all of such Non-


Consenting Party's interest in the production obtained from the operation in
which the Non-Consenting Party did not elect


to participate.  Such relinquishment shall be effective until the proceeds of
the sale of such share, calculated at the well, or


market value thereof if such share is not sold (after deducting applicable ad
valorem, production, severance, and excise taxes,


royalty, overriding royalty and other interests not excepted by Article III.C.
payable out of or measured by the production


from such well accruing with respect to such interest until it reverts), shall
equal the total of the following:


(i)      300          % of each such Non-Consenting Party's share of the cost of
any newly acquired surface equipment


beyond the wellhead connections (including but not limited to stock tanks,
separators, treaters, pumping equipment and


piping), plus 100% of each such Non-Consenting Party's share of the cost of
operation of the well commencing with first


production and continuing until each such Non-Consenting Party's relinquished
interest shall revert to it under other


provisions of this Article, it being agreed that each Non-Consenting Party's
share of such costs and equipment will be that


interest which would have been chargeable to such Non-Consenting Party had it
participated in the well from the beginning


of the operations; and


(ii) 300               % of (a) that portion of the costs and expenses of
drilling, Reworking, Sidetracking, Deepening,


Plugging Back, testing, Completing, and Recompleting, after deducting any cash
contributions received under Article VIII.C.,


and of (b) that portion of the cost of newly acquired equipment in the well (to
and including the wellhead connections),


which would have been chargeable to such Non-Consenting Party if it had
participated therein.


Notwithstanding anything to the contrary in this Article VI.B., if the well does
not reach the deepest objective Zone


described in the notice proposing the well for reasons other than the
encountering of granite or practically impenetrable


substance or other condition in the hole rendering further operations
impracticable, Operator shall give notice thereof to each


Non-Consenting Party who submitted or voted for an alternative proposal under
Article VI.B.6. to drill the well to a


shallower Zone than the deepest objective Zone proposed in the notice under
which the well was drilled, and each such Non-


Consenting Party shall have the option to participate in the initial proposed
Completion of the well by paying its share of the


cost of drilling the well to its actual depth, calculated in the manner provided
in Article VI.B.4. (a).  If any such Non-


Consenting Party does not elect to participate in the first Completion proposed
for such well, the relinquishment provisions


of this Article VI.B.2. (b) shall apply to such party's interest.


(c) Reworking, Recompleting or Plugging Back. An election not to participate in
the drilling, Sidetracking or


Deepening of a well shall be deemed an election not to participate in any
Reworking or Plugging Back operation proposed in


such a well, or portion thereof, to which the initial non-consent election
applied that is conducted at any time prior to full


recovery by the Consenting Parties of the Non-Consenting Party's recoupment
amount.  Similarly, an election not to


participate in the Completing or Recompleting of a well shall be deemed an
election not to participate in any Reworking


operation proposed in such a well, or portion thereof, to which the initial
non-consent election applied that is conducted at


any time prior to full recovery by the Consenting Parties of the Non-Consenting
Party's recoupment amount.  Any such


Reworking, Recompleting or Plugging Back operation conducted during the
recoupment period shall be deemed part of the


cost of operation of said well and there shall be added to the sums to be
recouped by the Consenting Parties % of


that portion of the costs of the Reworking, Recompleting or Plugging Back
operation which would have been chargeable to


such Non-Consenting Party had it participated therein.  If such a Reworking,
Recompleting or Plugging Back operation is


proposed during such recoupment period, the provisions of this Article VI.B.
shall be applicable as between said Consenting


Parties in said well.


(d) Recoupment Matters. During the period of time Consenting Parties are
entitled to receive Non-Consenting Party's


share of production, or the proceeds therefrom, Consenting Parties shall be
responsible for the payment of all ad valorem,


production, severance, excise, gathering and other taxes, and all royalty,
overriding royalty and other burdens applicable to


Non-Consenting Party's share of production not excepted by Article III.C.


In the case of any Reworking, Sidetracking, Plugging Back, Recompleting or
Deepening operation, the Consenting


Parties shall be permitted to use, free of cost, all casing, tubing and other
equipment in the well, but the ownership of all


such equipment shall remain unchanged; and upon abandonment of a well after such
Reworking, Sidetracking, Plugging Back,


Recompleting or Deepening, the Consenting Parties shall account for all such
equipment to the owners thereof, with each


party receiving its proportionate part in kind or in value, less cost of
salvage.


Within ninety (90) days after the completion of any operation under this
Article, the party conducting the operations


for the Consenting Parties shall furnish each Non-Consenting Party with an
inventory of the equipment in and connected to


the well, and an itemized statement of the cost of drilling, Sidetracking,
Deepening, Plugging Back, testing, Completing,


Recompleting, and equipping the well for production; or, at its option, the
operating party, in lieu of an itemized statement


of such costs of operation, may submit a detailed statement of monthly
billings.  Each month thereafter, during the time the


Consenting Parties are being reimbursed as provided above, the party conducting
the operations for the Consenting Parties


shall furnish the Non-Consenting Parties with an itemized statement of all costs
and liabilities incurred in the operation of


the well, together with a statement of the quantity of Oil and Gas produced from
it and the amount of proceeds realized from


the sale of the well's working interest production during the preceding
month.  In determining the quantity of Oil and Gas


produced during any month, Consenting Parties shall use industry accepted
methods such as but not limited to metering or


periodic well tests.  Any amount realized from the sale or other disposition of
equipment newly acquired in connection with


any such operation which would have been owned by a Non-Consenting Party had it
participated therein shall be credited


against the total unreturned costs of the work done and of the equipment
purchased in determining when the interest of such


Non-Consenting Party shall revert to it as above provided; and if there is a
credit balance, it shall be paid to such Non-


Consenting Party.


If and when the Consenting Parties recover from a Non-Consenting Party's
relinquished interest the amounts provided


for above, the relinquished interests of such Non-Consenting Party shall
automatically revert to it as of 7:00 a.m. on the day


following the day on which such recoupment occurs, and, from and after such
reversion, such Non-Consenting Party shall


own the same interest in such well, the material and equipment in or pertaining
thereto, and the production therefrom as


such Non-Consenting Party would have been entitled to had it participated in the
drilling, Sidetracking, Reworking,


Deepening, Recompleting or Plugging Back of said well.  Thereafter, such
Non-Consenting Party shall be charged with and


shall pay its proportionate part of the further costs of the operation of said
well in accordance with the terms of this


agreement and Exhibit "C" attached hereto.
 
 
7

--------------------------------------------------------------------------------

 

3. Stand-By Costs: When a well which has been drilled or Deepened has reached
its authorized depth and all tests have


been completed and the results thereof furnished to the parties, or when
operations on the well have been otherwise


terminated pursuant to Article VI.F., stand-by costs incurred pending response
to a party's notice proposing a Reworking,


Sidetracking, Deepening, Recompleting, Plugging Back or Completing operation in
such a well (including the period required


under Article VI.B.6. to resolve competing proposals) shall be charged and borne
as part of the drilling or Deepening


operation just completed.  Stand-by costs subsequent to all parties responding,
or expiration of the response time permitted,


whichever first occurs, and prior to agreement as to the participating interests
of all Consenting Parties pursuant to the terms


of the second grammatical paragraph of Article VI.B.2. (a), shall be charged to
and borne as part of the proposed operation,


but if the proposal is subsequently withdrawn because of insufficient
participation, such stand-by costs shall be allocated


between the Consenting Parties in the proportion each Consenting Party's
interest as shown on Exhibit "A" bears to the total


interest as shown on Exhibit "A" of all Consenting Parties.


In the event that notice for a Sidetracking operation is given while the
drilling rig to be utilized is on location, any party


may request and receive up to five (5) additional days after expiration of the
forty-eight hour response period specified in


Article VI.B.1. within which to respond by paying for all stand-by costs and
other costs incurred during such extended


response period; Operator may require such party to pay the estimated stand-by
time in advance as a condition to extending


the response period.  If more than one party elects to take such additional time
to respond to the notice, standby costs shall be


allocated between the parties taking additional time to respond on a day-to-day
basis in the proportion each electing party's


interest as shown on Exhibit "A" bears to the total interest as shown on Exhibit
"A" of all the electing parties.


4. Deepening: If less than all parties elect to participate in a drilling,
Sidetracking, or Deepening operation proposed


pursuant to Article VI.B.1., the interest relinquished by the Non-Consenting
Parties to the Consenting Parties under Article


VI.B.2. shall relate only and be limited to the lesser of (i) the total depth
actually drilled or (ii) the objective depth or Zone


of which the parties were given notice under Article VI.B.1. ("Initial
Objective").  Such well shall not be Deepened beyond the


Initial Objective without first complying with this Article to afford the
Non-Consenting Parties the opportunity to participate


in the Deepening operation.


In the event any Consenting Party desires to drill or Deepen a Non-Consent Well
to a depth below the Initial Objective,


such party shall give notice thereof, complying with the requirements of Article
VI.B.1., to all parties (including Non-


Consenting Parties).  Thereupon, Articles VI.B.1. and 2. shall apply and all
parties receiving such notice shall have the right to


participate or not participate in the Deepening of such well pursuant to said
Articles VI.B.1. and 2.  If a Deepening operation


is approved pursuant to such provisions, and if any Non-Consenting Party elects
to participate in the Deepening operation,


such Non-Consenting party shall pay or make reimbursement (as the case may be)
of the following costs and expenses.


(a) If the proposal to Deepen is made prior to the Completion of such well as a
well capable of producing in paying


quantities, such Non-Consenting Party shall pay (or reimburse Consenting Parties
for, as the case may be) that share of costs


and expenses incurred in connection with the drilling of said well from the
surface to the Initial Objective which Non-


Consenting Party would have paid had such Non-Consenting Party agreed to
participate therein, plus the Non-Consenting


Party's share of the cost of Deepening and of participating in any further
operations on the well in accordance with the other


provisions of this Agreement; provided, however, all costs for testing and
Completion or attempted Completion of the well


incurred by Consenting Parties prior to the point of actual operations to Deepen
beyond the Initial Objective shall be for the


sole account of Consenting Parties.


(b) If the proposal is made for a Non-Consent Well that has been previously
Completed as a well capable of producing


in paying quantities, but is no longer capable of producing in paying
quantities, such Non-Consenting Party shall pay (or


reimburse Consenting Parties for, as the case may be) its proportionate share of
all costs of drilling, Completing, and


equipping said well from the surface to the Initial Objective, calculated in the
manner provided in paragraph (a) above, less


those costs recouped by the Consenting Parties from the sale of production from
the well.  The Non-Consenting Party shall


also pay its proportionate share of all costs of re-entering said well.  The
Non-Consenting Parties' proportionate part (based


on the percentage of such well Non-Consenting Party would have owned had it
previously participated in such Non-Consent


Well) of the costs of salvable materials and equipment remaining in the hole and
salvable surface equipment used in


connection with such well shall be determined in accordance with Exhibit
"C."  If the Consenting Parties have recouped the


cost of drilling, Completing, and equipping the well at the time such Deepening
operation is conducted, then a Non-


Consenting Party may participate in the Deepening of the well with no payment
for costs incurred prior to re-entering the


well for Deepening


The foregoing shall not imply a right of any Consenting Party to propose any
Deepening for a Non-Consent Well prior


to the drilling of such well to its Initial Objective without the consent of the
other Consenting Parties as provided in Article


VI.F.


5. Sidetracking: Any party having the right to participate in a proposed
Sidetracking operation that does not own an


interest in the affected wellbore at the time of the notice shall, upon electing
to participate, tender to the wellbore owners its


proportionate share (equal to its interest in the Sidetracking operation) of the
value of that portion of the existing wellbore


to be utilized as follows:


(a) If the proposal is for Sidetracking an existing dry hole, reimbursement
shall be on the basis of the actual costs


incurred in the initial drilling of the well down to the depth at which the
Sidetracking operation is initiated.


(b) If the proposal is for Sidetracking a well which has previously produced,
reimbursement shall be on the basis of


such party's proportionate share of drilling and equipping costs incurred in the
initial drilling of the well down to the depth


at which the Sidetracking operation is conducted, calculated in the manner
described in Article VI.B.4(b) above.  Such party's


proportionate share of the cost of the well's salvable materials and equipment
down to the depth at which the Sidetracking


operation is initiated shall be determined in accordance with the provisions of
Exhibit "C."


6. Order of Preference of Operations. Except as otherwise specifically provided
in this agreement, if any party desires to


propose the conduct of an operation that conflicts with a proposal that has been
made by a party under this Article VI, such


party shall have fifteen (15) days from delivery of the initial proposal, in the
case of a proposal to drill a well or to perform


an operation on a well where no drilling rig is on location, or twenty-four (24)
hours, exclusive of Saturday, Sunday and legal


holidays, from delivery of the initial proposal, if a drilling rig is on
location for the well on which such operation is to be


conducted, to deliver to all parties entitled to participate in the proposed
operation such party's alternative proposal, such


alternate proposal to contain the same information required to be included in
the initial proposal.  Each party receiving such


proposals shall elect by delivery of notice to Operator within five (5) days
after expiration of the proposal period, or within


twenty-four (24) hours (exclusive of Saturday, Sunday and legal holidays) if a
drilling rig is on location for the well that is the


subject of the proposals, to participate in one of the competing proposals.  Any
party not electing within the time required


shall be deemed not to have voted.  The proposal receiving the vote of parties
owning the largest aggregate percentage


interest of the parties voting shall have priority over all other competing
proposals; in the case of a tie vote, the
 

 
8

--------------------------------------------------------------------------------

 





initial proposal shall prevail. Operator shall deliver notice of such result to
all parties entitled to participate in the operation


within five (5) days after expiration of the election period (or within
twenty-four (24) hours, exclusive of Saturday, Sunday


and legal holidays, if a drilling rig is on location).  Each party shall then
have two (2) days (or twenty-four (24) hours if a rig


is on location) from receipt of such notice to elect by delivery of notice to
Operator to participate in such operation or to


relinquish interest in the affected well pursuant to the provisions of Article
VI.B.2.; failure by a party to deliver notice within


such period shall be deemed an election not to participate in the prevailing
proposal.


7. Conformity to Spacing Pattern. Notwithstanding the provisions of this Article
VI.B.2., it is agreed that no wells shall be


proposed to be drilled to or Completed in or produced from a Zone from which a
well located elsewhere on the Contract


Area is producing, unless such well conforms to the then-existing well spacing
pattern for such Zone.


8. Paying Wells. No party shall conduct any Reworking, Deepening, Plugging Back,
Completion, Recompletion, or


 Sidetracking operation under this agreement with respect to any well then
capable of producing in paying quantities except


with the consent of all parties that have not relinquished interests in the well
at the time of such operation.


C.  Completion of Wells; Reworking and Plugging Back:


1. Completion: Without the consent of all parties, no well shall be drilled,
Deepened or Sidetracked, except any well


drilled, Deepened or Sidetracked pursuant to the provisions of Article VI.B.2.
of this agreement.  Consent to the drilling,


Deepening or Sidetracking shall include:


 
þ Option No. 1: All necessary expenditures for the drilling, Deepening or
Sidetracking, testing, Completing and



equipping of the well, including necessary tankage and/or surface facilities.


 
o



2. Rework, Recomplete or Plug Back: No well shall be Reworked, Recompleted or
Plugged Back except a well Reworked,


Recompleted, or Plugged Back pursuant to the provisions of Article VI.B.2. of
this agreement.  Consent to the Reworking,


Recompleting or Plugging Back of a well shall include all necessary expenditures
in conducting such operations and


Completing and equipping of said well, including necessary tankage and/or
surface facilities.


D.  Other Operations:


Operator shall not undertake any single project reasonably estimated to require
an expenditure in excess ofFIFTY THOUSAND 


________________________________ Dollars
($__________________50,000.00_________________) except in connection with the


drilling, Sidetracking, Reworking, Deepening, Completing, Recompleting or
Plugging Back of a well that has been previously


authorized by or pursuant to this agreement; provided, however, that, in case of
explosion, fire, flood or other sudden


emergency, whether of the same or different nature, Operator may take such steps
and incur such expenses as in its opinion


are required to deal with the emergency to safeguard life and property but
Operator, as promptly as possible, shall report the


emergency to the other parties.  If Operator prepares an AFE for its own use,
Operator shall furnish any Non-Operator so


requesting an information copy thereof for any single project costing in excess
of FIFTY THOUSAND  Dollars


($50,000.00).  Any party who has not relinquished its interest in a well shall
have the right to propose that


Operator perform repair work or undertake the installation of artificial lift
equipment or ancillary production facilities such as


salt water disposal wells or to conduct additional work with respect to a well
drilled hereunder or other similar project (but


not including the installation of gathering lines or other transportation or
marketing facilities, the installation of which shall


be governed by separate agreement between the parties) reasonably estimated to
require an expenditure in excess of the


amount first set forth above in this Article VI.D. (except in connection with an
operation required to be proposed under


Articles VI.B.1. or VI.C.1. Option No. 2, which shall be governed exclusively be
those Articles).  Operator shall deliver such


proposal to all parties entitled to participate therein.  If within thirty (30)
days thereof Operator secures the written consent


of any party or parties owning at least 100% of the interests of the parties
entitled to participate in such operation,


each party having the right to participate in such project shall be bound by the
terms of such proposal and shall be obligated


to pay its proportionate share of the costs of the proposed project as if it had
consented to such project pursuant to the terms


of the proposal.


E.  Abandonment of Wells:


1.  Abandonment of Dry Holes: Except for any well drilled or Deepened pursuant
to Article VI.B.2., any well which has


been drilled or Deepened under the terms of this agreement and is proposed to be
completed as a dry hole shall not be
 
 
9

--------------------------------------------------------------------------------

 

 
plugged and abandoned without the consent of all parties.  Should Operator,
after diligent effort, be unable to contact any


party, or should any party fail to reply within forty-eight (48) hours
(exclusive of Saturday, Sunday and legal holidays) after


delivery of notice of the proposal to plug and abandon such well, such party
shall be deemed to have consented to the


proposed abandonment.  All such wells shall be plugged and abandoned in
accordance with applicable regulations and at the


cost, risk and expense of the parties who participated in the cost of drilling
or Deepening such well.  Any party who objects to


plugging and abandoning such well by notice delivered to Operator within
forty-eight (48) hours (exclusive of Saturday,


Sunday and legal holidays) after delivery of notice of the proposed plugging
shall take over the well as of the end of such


forty-eight (48) hour notice period and conduct further operations in search of
Oil and/or Gas subject to the provisions of


Article VI.B.; failure of such party to provide proof reasonably satisfactory to
Operator of its financial capability to conduct


such operations or to take over the well within such period or thereafter to
conduct operations on such well or plug and


abandon such well shall entitle Operator to retain or take possession of the
well and plug and abandon the well.  The party


taking over the well shall indemnify Operator (if Operator is an abandoning
party) and the other abandoning parties against


liability for any further operations conducted on such well except for the costs
of plugging and abandoning the well and


restoring the surface, for which the abandoning parties shall remain
proportionately liable.


2. Abandonment of Wells That Have Produced: Except for any well in which a
Non-Consent operation has been


conducted hereunder for which the Consenting Parties have not been fully
reimbursed as herein provided, any well which has


been completed as a producer shall not be plugged and abandoned without the
consent of all parties.  If all parties consent to


such abandonment, the well shall be plugged and abandoned in accordance with
applicable regulations and at the cost, risk


and expense of all the parties hereto.  Failure of a party to reply within sixty
(60) days of delivery of notice of proposed


abandonment shall be deemed an election to consent to the proposal.  If, within
sixty (60) days after delivery of notice of the


proposed abandonment of any well, all parties do not agree to the abandonment of
such well, those wishing to continue its


operation from the Zone then open to production shall be obligated to take over
the well as of the expiration of the


applicable notice period and shall indemnify Operator (if Operator is an
abandoning party) and the other abandoning parties


against liability for any further operations on the well conducted by such
parties.  Failure of such party or parties to provide


proof reasonably satisfactory to Operator of their financial capability to
conduct such operations or to take over the well


within the required period or thereafter to conduct operations on such well
shall entitle operator to retain or take possession


of such well and plug and abandon the well.


Parties taking over a well as provided herein shall tender to each of the other
parties its proportionate share of the value of


the well's salvable material and equipment, determined in accordance with the
provisions of Exhibit "C," less the estimated cost


of salvaging and the estimated cost of plugging and abandoning and restoring the
surface; provided, however, that in the event


the estimated plugging and abandoning and surface restoration costs and the
estimated cost of salvaging are higher than the


value of the well's salvable material and equipment, each of the abandoning
parties shall tender to the parties continuing


operations their proportionate shares of the estimated excess cost.  Each
abandoning party shall assign to the non-abandoning


parties, without warranty, express or implied, as to title or as to quantity, or
fitness for use of the equipment and material, all


of its interest in the wellbore of the well and related equipment, together with
its interest in the Leasehold insofar and only


insofar as such Leasehold covers the right to obtain production from that
wellbore in the Zone then open to production.  If the


interest of the abandoning party is or includes and Oil and Gas Interest, such
party shall execute and deliver to the non-


abandoning party or parties an oil and gas lease, limited to the wellbore and
the Zone then open to production, for a term of


one (1) year and so long thereafter as Oil and/or Gas is produced from the Zone
covered thereby, such lease to be on the form


attached as Exhibit "B."  The assignments or leases so limited shall encompass
the Drilling Unit upon which the well is located.


The payments by, and the assignments or leases to, the assignees shall be in a
ratio based upon the relationship of their


respective percentage of participation in the Contract Area to the aggregate of
the percentages of participation in the Contract


Area of all assignees.  There shall be no readjustment of interests in the
remaining portions of the Contract Area.


Thereafter, abandoning parties shall have no further responsibility, liability,
or interest in the operation of or production


from the well in the Zone then open other than the royalties retained in any
lease made under the terms of this Article.  Upon


request, Operator shall continue to operate the assigned well for the account of
the non-abandoning parties at the rates and


charges contemplated by this agreement, plus any additional cost and charges
which may arise as the result of the separate


ownership of the assigned well.  Upon proposed abandonment of the producing Zone
assigned or leased, the assignor or lessor


shall then have the option to repurchase its prior interest in the well (using
the same valuation formula) and participate in


further operations therein subject to the provisions hereof.


3. Abandonment of Non-Consent Operations: The provisions of Article VI.E.1. or
VI.E.2. above shall be applicable as


between Consenting Parties in the event of the proposed abandonment of any well
excepted from said Articles; provided,


however, no well shall be permanently plugged and abandoned unless and until all
parties having the right to conduct further


operations therein have been notified of the proposed abandonment and afforded
the opportunity to elect to take over the well


in accordance with the provisions of this Article VI.E.; and provided further,
that Non-Consenting Parties who own an interest


in a portion of the well shall pay their proportionate shares of abandonment and
surface restoration cost for such well as


provided in Article VI.B.2.(b).


F.  Termination of Operations:


Upon the commencement of an operation for the drilling, Reworking, Sidetracking,
Plugging Back, Deepening, testing,


Completion or plugging of a well, including but not limited to the Initial Well,
such operation shall not be terminated without


consent of parties bearing    100   % of the costs of such operation; provided,
however, that in the event granite or other


practically impenetrable substance or condition in the hole is encountered which
renders further operations impractical,


Operator may discontinue operations and give notice of such condition in the
manner provided in Article VI.B.1, and the


provisions of Article VI.B. or VI.E. shall thereafter apply to such operation,
as appropriate.


G.  Taking Production in Kind:


o     Option No. 1: Gas Balancing Agreement Attached


Each party shall take in kind or separately dispose of its proportionate share
of all Oil and Gas produced from the


Contract Area, exclusive of production which may be used in development and
producing operations and in preparing and


treating Oil and Gas for marketing purposes and production unavoidably
lost.  Any extra expenditure incurred in the taking


in kind or separate disposition by any party of its proportionate share of the
production shall be borne by such party.  Any


party taking its share of production in kind shall be required to pay for only
its proportionate share of such part of


Operator's surface facilities which it uses.


Each party shall execute such division orders and contracts as may be necessary
for the sale of its interest in


production from the Contract Area, and, except as provided in Article VII.B.,
shall be entitled to receive payment



 
10

--------------------------------------------------------------------------------

 





directly from the purchaser thereof for its share of all production.


If any party fails to make the arrangements necessary to take in kind or
separately dispose of its proportionate


share of the Oil produced from the Contract Area, Operator shall have the right,
subject to the revocation at will by


the party owning it, but not the obligation, to purchase such Oil or sell it to
others at any time and from time to


time, for the account of the non-taking party.  Any such purchase or sale by
Operator may be terminated by


Operator upon at least ten (10) days written notice to the owner of said
production and shall be subject always to


the right of the owner of the production upon at least ten (10) days written
notice to Operator to exercise at any


time its right to take in kind, or separately dispose of, its share of all Oil
not previously delivered to a purchaser.


Any purchase or sale by Operator of any other party's share of Oil shall be only
for such reasonable periods of time


as are consistent with the minimum needs of the industry under the particular
circumstances, but in no event for a


period in excess of one (1) year.


Any such sale by Operator shall be in a manner commercially reasonable under the
circumstances but Operator


shall have no duty to share any existing market or to obtain a price equal to
that received under any existing


market.  The sale or delivery by Operator of a non-taking party's share of Oil
under the terms of any existing


contract of Operator shall not give the non-taking party any interest in or make
the non-taking party a party to said


contract.  No purchase shall be made by Operator without first giving the
non-taking party at least ten (10) days


written notice of such intended purchase and the price to be paid or the pricing
basis to be used.


All parties shall give timely written notice to Operator of their Gas marketing
arrangements for the following


month, excluding price, and shall notify Operator immediately in the event of a
change in such arrangements.


Operator shall maintain records of all marketing arrangements, and of volumes
actually sold or transported, which


records shall be made available to Non-Operators upon reasonable request.


In the event one or more parties' separate disposition of its share of the Gas
causes split-stream deliveries to separate


pipelines and/or deliveries which on a day-to-day basis for any reason are not
exactly equal to a party's respective proportion-


ate share of total Gas sales to be allocated to it, the balancing or accounting
between the parties shall be in accordance with


any Gas balancing agreement between the parties hereto, whether such an
agreement is attached as Exhibit "E" or is a


separate agreement.  Operator shall give notice to all parties of the first
sales of Gas from any well under this agreement.


þ     Option No. 2: No Gas Balancing Agreement:


Each party shall take in kind or separately dispose of its proportionate share
of all Oil and Gas produced from


the Contract Area, exclusive of production which may be used in development and
producing operations and in


preparing and treating Oil and Gas for marketing purposes and production
unavoidably lost.  Any extra expenditures


incurred in the taking in kind or separate disposition by any party of its
proportionate share of the production shall


be borne by such party.  Any party taking its share of production in kind shall
be required to pay for only its


proportionate share of such part of Operator's surface facilities which it uses.


Each party shall execute such division orders and contracts as may be necessary
for the sale of its interest in


production from the Contract Area, and, except as provided in Article VII.B.,
shall be entitled to receive payment


directly from the purchaser thereof for its share of all production.


If any party fails to make the arrangements necessary to take in kind or
separately dispose of its proportionate


share of the Oil and/or Gas produced from the Contract Area, Operator shall have
the right, subject to the


revocation at will by the party owning it, but not the obligation, to purchase
such Oil and/or Gas or sell it to others


at any time and from time to time, for the account of the non-taking party.  Any
such purchase or sale by Operator


may be terminated by Operator upon at least ten (10) days written notice to the
owner of said production and shall


be subject always to the right of the owner of the production upon at least ten
(10) days written notice to Operator


to exercise its right to take in kind, or separately dispose of, its share of
all Oil and/or Gas not previously delivered


to a purchaser; provided, however, that the effective date of any such
revocation may be deferred at Operator's


election for a period not to exceed ninety (90) days if Operator has committed
such production to a purchase


contract having a term extending beyond such ten (10) -day period.  Any purchase
or sale by Operator of any other


party's share of Oil and/or Gas shall be only for such reasonable periods of
time as are consistent with the


minimum needs of the industry under the particular circumstances, but in no
event for a period in excess of one (1)


year.


Any such sale by Operator shall be in a manner commercially reasonable under the
circumstances, but Operator


shall have no duty to share any existing market or transportation arrangement or
to obtain a price or transportation


fee equal to that received under any existing market or transportation
arrangement.  The sale or delivery by


Operator of a non-taking party's share of production under the terms of any
existing contract of Operator shall not


give the non-taking party any interest in or make the non-taking party a party
to said contract.  No purchase of Oil


and Gas and no sale of Gas shall be made by Operator without first giving the
non-taking party ten days written


notice of such intended purchase or sale and the price to be paid or the pricing
basis to be used. Operator shall give


notice to all parties of the first sale of Gas from any well under this
Agreement.


All parties shall give timely written notice to Operator of their Gas marketing
arrangements for the following


month, excluding price, and shall notify Operator immediately in the event of a
change in such arrangements.


Operator shall maintain records of all marketing arrangements, and of volumes
actually sold or transported, which


records shall be made available to Non-Operators upon reasonable request.


ARTICLE VII.


EXPENDITURES AND LIABILITY OF PARTIES


A.  Liability of Parties:


The liability of the parties shall be several, not joint or collective. Each
party shall be responsible only for its obligations,


and shall be liable only for its proportionate share of the costs of developing
and operating the Contract Area.  Accordingly, the


liens granted among the parties in Article VII.B. are given to secure only the
debts of each severally, and no party shall have


any liability to third parties hereunder to satisfy the default of any other
party in the payment of any expense or obligation


hereunder.  It is not the intention of the parties to create, nor shall this
agreement be construed as creating, a mining or other


partnership, joint venture, agency relationship or association, or to render the
parties liable as partners, co-venturers, or


principals.  In their relations with each other under this agreement, the
parties shall not be considered fiduciaries or to have


established a confidential relationship but rather shall be free to act on an
arm's-length basis in accordance with their own


respective self-interest, subject, however, to the obligation of the parties to
act in good faith in their dealings with each other


with respect to activities hereunder.

 
11

--------------------------------------------------------------------------------

 





B.  Liens and Security Interests:


Each party grants to the other parties hereto a lien upon any interest it now
owns or hereafter acquires in Oil and Gas


Leases and Oil and Gas Interests in the Contract Area, and a security interest
and/or purchase money security interest in any


interest it now owns or hereafter acquires in the personal property and fixtures
on or used or obtained for use in connection


therewith, to secure performance of all of its obligations under this agreement
including but not limited to payment of expense,


interest and fees, the proper disbursement of all monies paid hereunder, the
assignment or relinquishment of interest in Oil


and Gas Leases as required hereunder, and the proper performance of operations
hereunder.  Such lien and security interest


granted by each party hereto shall include such party's leasehold interests,
working interests, operating rights, and royalty and


overriding royalty interests in the Contract Area now owned or hereafter
acquired and in lands pooled or unitized therewith or


otherwise becoming subject to this agreement, the Oil and Gas when extracted
therefrom and equipment situated thereon or


used or obtained for use in connection therewith (including, without limitation,
all wells, tools, and tubular goods), and accounts


(including, without limitation, accounts arising from gas imbalances or from the
sale of Oil and/or Gas at the wellhead),


contract rights, inventory and general intangibles relating thereto or arising
therefrom, and all proceeds and products of the


foregoing.


To perfect the lien and security agreement provided herein, each party hereto
shall execute and acknowledge the recording


supplement and/or any financing statement prepared and submitted by any party
hereto in conjunction herewith or at any time


following execution hereof, and Operator is authorized to file this agreement or
the recording supplement executed herewith as


a lien or mortgage in the applicable real estate records and as a financing
statement with the proper officer under the Uniform


Commercial Code in the state in which the Contract Area is situated and such
other states as Operator shall deem appropriate


to perfect the security interest granted hereunder.  Any party may file this
agreement, the recording supplement executed


herewith, or such other documents as it deems necessary as a lien or mortgage in
the applicable real estate records and/or a


financing statement with the proper officer under the Uniform Commercial Code.


Each party represents and warrants to the other parties hereto that the lien and
security interest granted by such party to


the other parties shall be a first and prior lien, and each party hereby agrees
to maintain the priority of said lien and security


interest against all persons acquiring an interest in Oil and Gas Leases and
Interests covered by this agreement by, through or


under such party.  All parties acquiring an interest in Oil and Gas Leases and
Oil and Gas Interests covered by this agreement,


whether by assignment, merger, mortgage, operation of law, or otherwise, shall
be deemed to have taken subject


to the lien and security interest granted by this Article VII.B. as to all
obligations attributable to such interest hereunder


whether or not such obligations arise before or after such interest is acquired.


To the extent that parties have a security interest under the Uniform Commercial
Code of the state in which the


Contract Area is situated, they shall be entitled to exercise the rights and
remedies of a secured party under the Code.


The bringing of a suit and the obtaining of judgment by a party for the secured
indebtedness shall not be deemed an


election of remedies or otherwise affect the lien rights or security interest as
security for the payment thereof.  In


addition, upon default by any party in the payment of its share of expenses,
interests or fees, or upon the improper use


of funds by the Operator, the other parties shall have the right, without
prejudice to other rights or remedies, to collect


from the purchaser the proceeds from the sale of such defaulting party's share
of Oil and Gas until the amount owed by


such party, plus interest as provided in "Exhibit C," has been received, and
shall have the right to offset the amount


owed against the proceeds from the sale of such defaulting party's share of Oil
and Gas.  All purchasers of production


may rely on a notification of default from the non-defaulting party or parties
stating the amount due as a result of the


default, and all parties waive any recourse available against purchasers for
releasing production proceeds as provided in


this paragraph.


If any party fails to pay its share of cost within one hundred twenty (120) days
after rendition of a statement therefor by


Operator, the non-defaulting parties, including Operator, shall upon request by
Operator, pay the unpaid amount in the


proportion that the interest of each such party bears to the interest of all
such parties.  The amount paid by each party so


paying its share of the unpaid amount shall be secured by the liens and security
rights described in Article VII.B., and each


paying party may independently pursue any remedy available hereunder or
otherwise.


If any party does not perform all of its obligations hereunder, and the failure
to perform subjects such party to foreclosure


or execution proceedings pursuant to the provisions of this agreement, to the
extent allowed by governing law, the defaulting


party waives any available right of redemption from and after the date of
judgment, any required valuation or appraisement


of the mortgaged or secured property prior to sale, any available right to stay
execution or to require a marshaling of assets


and any required bond in the event a receiver is appointed.  In addition, to the
extent permitted by applicable law, each party


hereby grants to the other parties a power of sale as to any property that is
subject to the lien and security rights granted


hereunder, such power to be exercised in the manner provided by applicable law
or otherwise in a commercially reasonable


manner and upon reasonable notice.


Each party agrees that the other parties shall be entitled to utilize the
provisions of Oil and Gas lien law or other lien


law of any state in which the Contract Area is situated to enforce the
obligations of each party hereunder.  Without limiting


the generality of the foregoing, to the extent permitted by applicable law,
Non-Operators agree that Operator may invoke or


utilize the mechanics' or materialmen's lien law of the state in which the
Contract Area is situated in order to secure the


payment to Operator of any sum due hereunder for services performed or materials
supplied by Operator.


C.  Advances:


Operator, at its election, shall have the right from time to time to demand and
receive from one or more of the other


parties payment in advance of their respective shares of the estimated amount of
the expense to be incurred in operations


hereunder during the next succeeding month, which right may be exercised only by
submission to each such party of an


itemized statement of such estimated expense, together with an invoice for its
share thereof.  Each such statement and invoice


for the payment in advance of estimated expense shall be submitted on or before
the 20th day of the next preceding month.


Each party shall pay to Operator its proportionate share of such estimate within
fifteen (15) days after such estimate and


invoice is received.  If any party fails to pay its share of said estimate
within said time, the amount due shall bear interest as


provided in Exhibit "C" until paid.  Proper adjustment shall be made monthly
between advances and actual expense to the end


that each party shall bear and pay its proportionate share of actual expenses
incurred, and no more.


D.  Defaults and Remedies:


If any party fails to discharge any financial obligation under this agreement,
including without limitation the failure to


make any advance under the preceding Article VII.C. or any other provision of
this agreement, within the period required for


such payment hereunder, then in addition to the remedies provided in Article
VII.B. or elsewhere in this agreement, the


remedies specified below shall be applicable.  For purposes of this Article
VII.D., all notices and elections shall be delivered



 
12

--------------------------------------------------------------------------------

 





only by Operator, except that Operator shall deliver any such notice and
election requested by a non-defaulting Non-Operator,


and when Operator is the party in default, the applicable notices and elections
can be delivered by any Non-Operator.


Election of any one or more of the following remedies shall not preclude the
subsequent use of any other remedy specified


below or otherwise available to a non-defaulting party.


1. Suspension of Rights: Any party may deliver to the party in default a Notice
of Default, which shall specify the default,


specify the action to be taken to cure the default, and specify that failure to
take such action will result in the exercise of one


or more of the remedies provided in this Article.  If the default is not cured
within thirty (30) days of the delivery of such


Notice of Default, all of the rights of the defaulting party granted by this
agreement may upon notice be suspended until the


default is cured, without prejudice to the right of the non-defaulting party or
parties to continue to enforce the obligations of


the defaulting party previously accrued or thereafter accruing under this
agreement.  If Operator is the party in default, the


Non-Operators shall have in addition the right, by vote of Non-Operators owning
a majority in interest in the Contract Area


after excluding the voting interest of Operator, to appoint a new Operator
effective immediately.  The rights of a defaulting


party that may be suspended hereunder at the election of the non-defaulting
parties shall include, without limitation, the right


to receive information as to any operation conducted hereunder during the period
of such default, the right to elect to


participate in an operation proposed under Article VI.B. of this agreement, the
right to participate in an operation being


conducted under this agreement even if the party has previously elected to
participate in such operation, and the right to


receive proceeds of production from any well subject to this agreement.


2. Suit for Damages: Non-defaulting parties or Operator for the benefit of
non-defaulting parties may sue (at joint


account expense) to collect the amounts in default, plus interest accruing on
the amounts recovered from the date of default


until the date of collection at the rate specified in Exhibit "C" attached
hereto.  Nothing herein shall prevent any party from


suing any defaulting party to collect consequential damages accruing to such
party as a result of the default.


3. Deemed Non-Consent: The non-defaulting party may deliver a written Notice of
Non-Consent Election to the


defaulting party at any time after the expiration of the thirty-day cure period
following delivery of the Notice of Default, in


which event if the billing is for the drilling a new well or the Plugging Back,
Sidetracking, Reworking or Deepening of a


well which is to be or has been plugged as a dry hole, or for the Completion or
Recompletion of any well, the defaulting


party will be conclusively deemed to have elected not to participate in the
operation and to be a Non-Consenting Party with


respect thereto under Article VI.B. or VI.C., as the case may be, to the extent
of the costs unpaid by such party,


notwithstanding any election to participate theretofore made.  If election is
made to proceed under this provision, then the


non-defaulting parties may not elect to sue for the unpaid amount pursuant to
Article VII.D.2.


Until the delivery of such Notice of Non-Consent Election to the defaulting
party, such party shall have the right to cure


its default by paying its unpaid share of costs plus interest at the rate set
forth in Exhibit "C," provided, however, such


payment shall not prejudice the rights of the non-defaulting parties to pursue
remedies for damages incurred by the non-


defaulting parties as a result of the default.  Any interest relinquished
pursuant to this Article VII.D.3. shall be offered to the


non-defaulting parties in proportion to their interests, and the non-defaulting
parties electing to participate in the ownership


of such interest shall be required to contribute their shares of the defaulted
amount upon their election to participate therein.


4. Advance Payment: If a default is not cured within thirty (30) days of the
delivery of a Notice of Default, Operator, or


Non-Operators if Operator is the defaulting party, may thereafter require
advance payment from the defaulting


party of such defaulting party's anticipated share of any item of expense for
which Operator, or Non-Operators, as the case may


be, would be entitled to reimbursement under any provision of this agreement,
whether or not such expense was the subject of


the previous default.  Such right includes, but is not limited to, the right to
require advance payment for the estimated costs of


drilling a well or Completion of a well as to which an election to participate
in drilling or Completion has been made.  If the


defaulting party fails to pay the required advance payment, the non-defaulting
parties may pursue any of the remedies provided


in the Article VII.D. or any other default remedy provided elsewhere in this
agreement.  Any excess of funds advanced remaining


when the operation is completed and all costs have been paid shall be promptly
returned to the advancing party.


5. Costs and Attorneys' Fees: In the event any party is required to bring legal
proceedings to enforce any financial


obligation of a party hereunder, the prevailing party in such action shall be
entitled to recover all court costs, costs of


collection, and a reasonable attorney's fee, which the lien provided for herein
shall also secure.


E.  Rentals, Shut-in Well Payments and Minimum Royalties:


Rentals, shut-in well payments and minimum royalties which may be required under
the terms of any lease shall be paid


by the party or parties who subjected such lease to this agreement at its or
their expense.  In the event two or more parties


own and have contributed interests in the same lease to this agreement, such
parties may designate one of such parties to


make said payments for and on behalf of all such parties.  Any party may
request, and shall be entitled to receive, proper


evidence of all such payments.  In the event of failure to make proper payment
of any rental, shut-in well payment or


minimum royalty through mistake or oversight where such payment is required to
continue the lease in force, any loss which


results from such non-payment shall be borne in accordance with the provisions
of Article IV.B.2.


Operator shall notify Non-Operators of the anticipated completion of a shut-in
well, or the shutting in or return to


production of a producing well, at least five (5) days (excluding Saturday,
Sunday, and legal holidays) prior to taking such


action, or at the earliest opportunity permitted by circumstances, but assumes
no liability for failure to do so.  In the event of


failure by Operator to so notify Non-Operators, the loss of any lease
contributed hereto by Non-Operators for failure to make


timely payments of any shut-in well payment shall be borne jointly by the
parties hereto under the provisions of Article


IV.B.3.


F.  Taxes:


Beginning with the first calendar year after the effective date hereof, Operator
shall render for ad valorem taxation all


property subject to this agreement which by law should be rendered for such
taxes, and it shall pay all such taxes assessed


thereon before they become delinquent.  Prior to the rendition date, each
Non-Operator shall furnish Operator information as


to burdens (to include, but not be limited to, royalties, overriding royalties
and production payments) on Leases and Oil and


Gas Interests contributed by such Non-Operator.  If the assessed valuation of
any Lease is reduced by reason of its being


subject to outstanding excess royalties, overriding royalties or production
payments, the reduction in ad valorem taxes


resulting therefrom shall inure to the benefit of the owner or owners of such
Lease, and Operator shall adjust the charge to


such owner or owners so as to reflect the benefit of such reduction.  If the ad
valorem taxes are based in whole or in part


upon separate valuations of each party's working interest, then notwithstanding
anything to the contrary herein, charges to


the joint account shall be made and paid by the parties hereto in accordance
with the tax value generated by each party's


working interest.  Operator shall bill the other parties for their proportionate
shares of all tax payments in the manner


provided in Exhibit "C."

 
13

--------------------------------------------------------------------------------

 





If Operator considers any tax assessment improper, Operator may, at its
discretion, protest within the time and manner


prescribed by law, and prosecute the protest to a final determination, unless
all parties agree to abandon the protest prior to final


determination.  During the pendency of administrative or judicial proceedings,
Operator may elect to pay, under protest, all such taxes


and any interest and penalty.  When any such protested assessment shall have
been finally determined, Operator shall pay the tax for


the joint account, together with any interest and penalty accrued, and the total
cost shall then be assessed against the parties, and be


paid by them, as provided in Exhibit "C."


Each party shall pay or cause to be paid all production, severance, excise,
gathering and other taxes imposed upon or with respect


to the production or handling of such party's share of Oil and Gas produced
under the terms of this agreement.


ARTICLE VIII.


ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST


A.  Surrender of Leases:


The Leases covered by this agreement, insofar as they embrace acreage in the
Contract Area, shall not be surrendered in whole


or in part unless all parties consent thereto.


However, should any party desire to surrender its interest in any Lease or in
any portion thereof, such party shall give written


notice of the proposed surrender to all parties, and the parties to whom such
notice is delivered shall have thirty (30) days after


delivery of the notice within which to notify the party proposing the surrender
whether they elect to consent thereto.  Failure of a


party to whom such notice is delivered to reply within said 30-day period shall
constitute a consent to the surrender of the Leases


described in the notice.  If all parties do not agree or consent thereto, the
party desiring to surrender shall assign, without express or


implied warranty of title, all of its interest in such Lease, or portion
thereof, and any well, material and equipment which may be


located thereon and any rights in production thereafter secured, to the parties
not consenting to such surrender.  If the interest of the


assigning party is or includes an Oil and Gas Interest, the assigning party
shall execute and deliver to the party or parties not


consenting to such surrender an oil and gas lease covering such Oil and Gas
Interest for a term of one (1) year and so long


thereafter as Oil and/or Gas is produced from the land covered thereby, such
lease to be on the form attached hereto as Exhibit "B."


Upon such assignment or lease, the assigning party shall be relieved from all
obligations thereafter accruing, but not theretofore


accrued, with respect to the interest assigned or leased and the operation of
any well attributable thereto, and the assigning party


shall have no further interest in the assigned or leased premises and its
equipment and production other than the royalties retained


in any lease made under the terms of this Article.  The party assignee or lessee
shall pay to the party assignor or lessor the


reasonable salvage value of the latter's interest in any well's salvable
materials and equipment attributable to the assigned or leased


acreage.  The value of all salvable materials and equipment shall be determined
in accordance with the provisions of Exhibit "C," less


the estimated cost of salvaging and the estimated cost of plugging and
abandoning and restoring the surface.  If such value is less


than such costs, then the party assignor or lessor shall pay to the party
assignee or lessee the amount of such deficit.  If the


assignment or lease is in favor of more than one party, the interest shall be
shared by such parties in the proportions that the


interest of each bears to the total interest of all such parties.  If the
interest of the parties to whom the assignment is to be made


varies according to depth, then the interest assigned shall similarly reflect
such variances.


Any assignment, lease or surrender made under this provision shall not reduce or
change the assignor's, lessor's or surrendering


party's interest as it was immediately before the assignment, lease or surrender
in the balance of the Contract Area; and the acreage


assigned, leased or surrendered, and subsequent operations thereon, shall not
thereafter be subject to the terms and provisions of this


agreement but shall be deemed subject to an Operating Agreement in the form of
this agreement.


B. Renewal or Extension of Leases:


If any party secures a renewal or replacement of an Oil and Gas Lease or
Interest subject to this agreement, then all other parties


shall be notified promptly upon such acquisition or, in the case of a
replacement Lease taken before expiration of an existing Lease,


promptly upon expiration of the existing Lease.  The parties notified shall have
the right for a period of thirty (30) days following


delivery of such notice in which to elect to participate in the ownership of the
renewal or replacement Lease, insofar as such Lease


affects lands within the Contract Area, by paying to the party who acquired it
their proportionate shares of the acquisition cost


allocated to that part of such Lease within the Contract Area, which shall be in
proportion to the interest held at that time by the


parties in the Contract Area.  Each party who participates in the purchase of a
renewal or replacement Lease shall be given an


assignment of its proportionate interest therein by the acquiring party.


If some, but less than all, of the parties elect to participate in the purchase
of a renewal or replacement Lease, it shall be owned


by the parties who elect to participate therein, in a ratio based upon the
relationship of their respective percentage of participation in


the Contract Area to the aggregate of the percentages of participation in the
Contract Area of all parties participating in the


purchase of such renewal or replacement Lease.  The acquisition of a renewal or
replacement Lease by any or all of the parties hereto


shall not cause a readjustment of the interests of the parties stated in Exhibit
"A," but any renewal or replacement Lease in which


less than all parties elect to participate shall not be subject to this
agreement but shall be deemed subject to a separate Operating


Agreement in the form of this agreement.


If the interests of the parties in the Contract Area vary according to depth,
then their right to participate proportionately in


renewal or replacement Leases and their right to receive an assignment of
interest shall also reflect such depth variances.


The provisions of this Article shall apply to renewal or replacement Leases
whether they are for the entire interest covered by


the expiring Lease or cover only a portion of its area or an interest
therein.  Any renewal or replacement Lease taken before the


expiration of its predecessor Lease, or taken or contracted for or becoming
effective within six (6) months after the expiration of the


existing Lease, shall be subject to this provision so long as this agreement is
in effect at the time of such acquisition or at the time


the renewal or replacement Lease becomes effective; but any Lease taken or
contracted for more than six (6) months after the


expiration of an existing Lease shall not be deemed a renewal or replacement
Lease and shall not be subject to the provisions of this


agreement.


The provisions in this Article shall also be applicable to extensions of Oil and
Gas Leases.


C.  Acreage or Cash Contributions:


While this agreement is in force, if any party contracts for a contribution of
cash towards the drilling of a well or any other


operation on the Contract Area, such contribution shall be paid to the party who
conducted the drilling or other operation and shall


be applied by it against the cost of such drilling or other operation.  If the
contribution be in the form of acreage, the party to whom


the contribution is made shall promptly tender an assignment of the acreage,
without warranty of title, to the Drilling Parties in the


proportions said Drilling Parties shared the cost of drilling the well. Such
acreage shall become a separate Contract Area and, to  the


extent possible, be governed by provisions identical to this agreement.  Each
party shall promptly notify all other parties of any


acreage or cash contributions it may obtain in support of any well or any other
operation on the Contract Area.  The above


provisions shall also be applicable to optional rights to earn acreage outside
the Contract Area which are in support of well drilled


inside Contract Area.

 
14

--------------------------------------------------------------------------------

 





If any party contracts for any consideration relating to disposition of such
party's share of substances produced hereunder,


such consideration shall not be deemed a contribution as contemplated in this
Article VIII.C.


D.  Assignment; Maintenance of Uniform Interest:


For the purpose of maintaining uniformity of ownership in the Contract Area in
the Oil and Gas Leases, Oil and Gas


Interests, wells, equipment and production covered by this agreement no party
shall sell, encumber, transfer or make other


disposition of its interest in the Oil and Gas Leases and Oil and Gas Interests
embraced within the Contract Area or in wells,


equipment and production unless such disposition covers either:


1.      the entire interest of the party in all Oil and Gas Leases, Oil and Gas
Interests, wells, equipment and production; or


2.      an equal undivided percent of the party's present interest in all Oil
and Gas Leases, Oil and Gas Interests, wells,


equipment and production in the Contract Area.


Every sale, encumbrance, transfer or other disposition made by any party shall
be made expressly subject to this agreement


and shall be made without prejudice to the right of the other parties, and any
transferee of an ownership interest in any Oil and


Gas Lease or Interest shall be deemed a party to this agreement as to the
interest conveyed from and after the effective date of


the transfer of ownership; provided, however, that the other parties shall not
be required to recognize any such sale,


encumbrance, transfer or other disposition for any purpose hereunder until
thirty (30) days after they have received a copy of the


instrument of transfer or other satisfactory evidence thereof in writing from
the transferor or transferee.  No assignment or other


disposition of interest by a party shall relieve such party of obligations
previously incurred by such party hereunder with respect


to the interest transferred, including without limitation the obligation of a
party to pay all costs attributable to an operation


conducted hereunder in which such party has agreed to participate prior to
making such assignment, and the lien and security


interest granted by Article VII.B. shall continue to burden the interest
transferred to secure payment of any such obligations.


If, at any time the interest of any party is divided among and owned by four or
more co-owners, Operator, at its discretion,


may require such co-owners to appoint a single trustee or agent with full
authority to receive notices, approve expenditures,


receive billings for and approve and pay such party's share of the joint
expenses, and to deal generally with, and with power to


bind, the co-owners of such party's interest within the scope of the operations
embraced in this agreement; however, all such co-


owners shall have the right to enter into and execute all contracts or
agreements for the disposition of their respective shares of


the Oil and Gas produced from the Contract Area and they shall have the right to
receive, separately, payment of the sale


proceeds thereof.


E. Waiver of Rights to Partition:


If permitted by the laws of the state or states in which the property covered
hereby is located, each party hereto owning an


undivided interest in the Contract Area waives any and all rights it may have to
partition and have set aside to it in severalty its


undivided interest therein.


F.  Preferential Right to Purchase:


o     (Optional; Check if applicable.)


Should any party desire to sell all or any part of its interests under this
agreement, or its rights and interests in the Contract


Area, it shall promptly give written notice to the other parties, with full
information concerning its proposed disposition, which


shall include the name and address of the prospective transferee (who must be
ready, willing and able to purchase), the purchase


price, a legal description sufficient to identify the property, and all other
terms of the offer.  The other parties shall then have an


optional prior right, for a period of ten (10) days after the notice is
delivered, to purchase for the stated consideration on the


same terms and conditions the interest which the other party proposes to sell;
and, if this optional right is exercised, the


purchasing parties shall share the purchased interest in the proportions that
the interest of each bears to the total interest of all


purchasing parties.  However, there shall be no preferential right to purchase
in those cases where any party wishes to mortgage


its interests, or to transfer title to its interests to its mortgagee in lieu of
or pursuant to foreclosure of a mortgage of its interests,


or to dispose of its interests by merger, reorganization, consolidation, or by
sale of all or substantially all of its Oil and Gas assets


to any party, or by transfer of its interests to a subsidiary or parent company
or to a subsidiary of a parent company, or to any


company in which such party owns a majority of the stock.


ARTICLE IX.


INTERNAL REVENUE CODE ELECTION


If, for federal income tax purposes, this agreement and the operations hereunder
are regarded as a partnership, and if the


parties have not otherwise agreed to form a tax partnership pursuant to Exhibit
"G" or other agreement between them, each


party thereby affected elects to be excluded from the application of all of the
provisions of Subchapter "K," Chapter 1, Subtitle


"A," of the Internal Revenue Code of 1986, as amended ("Code"), as permitted and
authorized by Section 761 of the Code and


the regulations promulgated thereunder.  Operator is authorized and directed to
execute on behalf of each party hereby affected


such evidence of this election as may be required by the Secretary of the
Treasury of the United States or the Federal Internal


Revenue Service, including specifically, but not by way of limitation, all of
the returns, statements, and the data required by


Treasury Regulation §1.761.  Should there be any requirement that each party
hereby affected give further evidence of this


election, each such party shall execute such documents and furnish such other
evidence as may be required by the Federal Internal


Revenue Service or as may be necessary to evidence this election.  No such party
shall give any notices or take any other action


inconsistent with the election made hereby.  If any present or future income tax
laws of the state or states in which the Contract


Area is located or any future income tax laws of the United States contain
provisions similar to those in Subchapter "K," Chapter


1, Subtitle "A," of the Code, under which an election similar to that provided
by Section 761 of the Code is permitted, each party


hereby affected shall make such election as may be permitted or required by such
laws.  In making the foregoing election, each


such party states that the income derived by such party from operations
hereunder can be adequately determined without the


computation of partnership taxable income.


ARTICLE X.


CLAIMS AND LAWSUITS


Operator may settle any single uninsured third party damage claim or suit
arising from operations hereunder if the expenditure


does not exceed      FIFTY THOUSAND         Dollars ($50,000.00 ) and if the
payment is in complete settlement


of such claim or suit.  If the amount required for settlement exceeds the above
amount, the parties hereto shall assume and take over


the further handling of the claim or suit, unless such authority is delegated to
Operator.  All costs and expenses of handling settling,


or otherwise discharging such claim or suit shall be at the joint expense of the
parties participating in the operation from which the


claim or suit arises.  If a claim is made against any party or if any party is
sued on account of any matter arising from operations


hereunder over which such individual has no control because of the rights given
Operator by this agreement, such party shall


immediately notify all other parties, and the claim or suit shall be treated as
any other claim or suit involving operations hereunder.



 
15

--------------------------------------------------------------------------------

 





ARTICLE XI.


FORCE MAJEURE


If any party is rendered unable, wholly or in part, by force majeure to carry
out its obligations under this agreement, other


than the obligation to indemnify or make money payments or furnish security,
that party shall give to all other parties


prompt written notice of the force majeure with reasonably full particulars
concerning it; thereupon, the obligations of the


party giving the notice, so far as they are affected by the force majeure, shall
be suspended during, but no longer than, the


continuance of the force majeure.  The term "force majeure," as here employed,
shall mean an act of God, strike, lockout, or


other industrial disturbance, act of the public enemy, war, blockade, public
riot, lightening, fire, storm, flood or other act of


nature, explosion, governmental action, governmental delay, restraint or
inaction, unavailability of equipment, and any other


cause, whether of the kind specifically enumerated above or otherwise, which is
not reasonably within the control of the party


claiming suspension.


The affected party shall use all reasonable diligence to remove the force
majeure situation as quickly as practicable. The


requirement that any force majeure shall be remedied with all reasonable
dispatch shall not require the settlement of strikes,


lockouts, or other labor difficulty by the party involved, contrary to its
wishes; how all such difficulties shall be handled shall


be entirely within the discretion of the party concerned.


ARTICLE XII.


NOTICES


All notices authorized or required between the parties by any of the provisions
of this agreement, unless otherwise


specifically provided, shall be in writing and delivered in person or by United
States mail, courier service, telegram, telex,


telecopier or any other form of facsimile, postage or charges prepaid, and
addressed to such parties at the addresses listed on


Exhibit "A."  All telephone or oral notices permitted by this agreement shall be
confirmed immediately thereafter by written


notice.  The originating notice given under any provision hereof shall be deemed
delivered only when received by the party to


whom such notice is directed, and the time for such party to deliver any notice
in response thereto shall run from the date


the originating notice is received.  "Receipt" for purposes of this agreement
with respect to written notice delivered hereunder


shall be actual delivery of the notice to the address of the party to be
notified specified in accordance with this agreement, or


to the telecopy, facsimile or telex machine of such party.  The second or any
responsive notice shall be deemed delivered when


deposited in the United States mail or at the office of the courier or telegraph
service, or upon transmittal by telex, telecopy


or facsimile, or when personally delivered to the party to be notified,
provided, that when response is required within 24 or


48 hours, such response shall be given orally or by telephone, telex, telecopy
or other facsimile within such period. Each party


shall have the right to change its address at any time, and from time to time,
by giving written notice thereof to all other


parties.  If a party is not available to receive notice orally or by telephone
when a party attempts to deliver a notice required


to be delivered within 24 or 48 hours, the notice may be delivered in writing by
any other method specified herein and shall


be deemed delivered in the same manner provided above for any responsive notice.


ARTICLE XIII.


TERM OF AGREEMENT


This agreement shall remain in full force and effect as to the Oil and Gas
Leases and/or Oil and Gas Interests subject


hereto for the period of time selected below; provided, however, no party hereto
shall ever be construed as having any right, title


or interest in or to any Lease or Oil and Gas Interest contributed by any other
party beyond the term of this agreement.


þ     Option No. 1: So long as any of the Oil and Gas Leases subject to this
agreement remain or are continued in


force as to any part of the Contract Area, whether by production, extension,
renewal or otherwise.


o     Option No. 2: In the event the well described in Article VI.A., or any
subsequent well drilled under any provision


of this agreement, results in the Completion of a well as a well capable of
production of Oil and/or Gas in paying


quantities, this agreement shall continue in force so long as any such well is
capable of production, and for an


additional period of   days thereafter; provided, however, if, prior to the
expiration of such


additional period, one or more of the parties hereto are engaged in drilling,
Reworking, Deepening, Sidetracking,


Plugging Back, testing or attempting to Complete or Re-complete a well or wells
hereunder, this agreement shall


continue in force until such operations have been completed and if production
results therefrom, this agreement


shall continue in force as provided herein.  In the event the well described in
Article VI.A., or any subsequent well


drilled hereunder, results in a dry hole, and no other well is capable of
producing Oil and/or Gas from the


Contract Area, this agreement shall terminate unless drilling, Deepening,
Sidetracking, Completing, Re-


completing, Plugging Back or Reworking operations are commenced within days from
the


date of abandonment of said well.  "Abandonment" for such purposes shall mean
either (i) a decision by all parties


not to conduct any further operations on the well or (ii) the elapse of 180 days
from the conduct of any


operations on the well, whichever first occurs.


The termination of this agreement shall not relieve any party hereto from any
expense, liability or other obligation or any


remedy therefor which has accrued or attached prior to the date of such
termination.


Upon termination of this agreement and the satisfaction of all obligations
hereunder, in the event a memorandum of this


Operating Agreement has been filed of record, Operator is authorized to file of
record in all necessary recording offices a


notice of termination, and each party hereto agrees to execute such a notice of
termination as to Operator's interest, upon


request of Operator, if Operator has satisfied all its financial obligations.


ARTICLE XIV.


COMPLIANCE WITH LAWS AND REGULATIONS


A.  Laws, Regulations and Orders:


This agreement shall be subject to the applicable laws of the state in which the
Contract Area is located, to the valid rules,


regulations, and orders of any duly constituted regulatory body of said state;
and to all other applicable federal, state,


and local laws, ordinances, rules, regulations and orders.


B.  Governing Law:


This agreement and all matters pertaining hereto, including but not limited to
matters of performance, non-


performance, breach, remedies, procedures, rights, duties, and interpretation or
construction, shall be governed and


determined by the law of the state in which the Contract Area is located.  If
the Contract Area is in two or more states,


the law of the state
of                                                               MONTANA shall
govern.


C.  Regulatory Agencies:


Nothing herein contained shall grant, or be construed to grant, Operator the
right or authority to waive or release any


rights, privileges, or obligations which Non-Operators may have under federal or
state laws or under rules, regulations or



 
16

--------------------------------------------------------------------------------

 





orders promulgated under such laws in reference to oil, gas and mineral
operations, including the location, operation, or


production of wells, on tracts offsetting or adjacent to the Contract Area.


With respect to the operations hereunder, Non-Operators agree to release
Operator from any and all losses, damages,


injuries, claims and causes of action arising out of, incident to or resulting
directly or indirectly from Operator's interpretation


or application of rules, rulings, regulations or orders of the Department of
Energy or Federal Energy Regulatory Commission


or predecessor or successor agencies to the extent such interpretation or
application was made in good faith and does not


constitute gross negligence.  Each Non-Operator further agrees to reimburse
Operator for such Non-Operator's share of


production or any refund, fine, levy or other governmental sanction that
Operator may be required to pay as a result of such


an incorrect interpretation or application, together with interest and penalties
thereon owing by Operator as a result of such


incorrect interpretation or application.


ARTICLE XV.


MISCELLANEOUS


A.  Execution:


This agreement shall be binding upon each Non-Operator when this agreement or a
counterpart thereof has been


executed by such Non-Operator and Operator notwithstanding that this agreement
is not then or thereafter executed by all of


the parties to which it is tendered or which are listed on Exhibit "A" as owning
an interest in the Contract Area or which


own, in fact, an interest in the Contract Area.  Operator may, however, by
written notice to all Non-Operators who have


become bound by this agreement as aforesaid, given at any time prior to the
actual spud date of the Initial Well but in no


event later than five days prior to the date specified in Article VI.A. for
commencement of the Initial Well, terminate this


agreement if Operator in its sole discretion determines that there is
insufficient participation to justify commencement of


drilling operations.  In the event of such a termination by Operator, all
further obligations of the parties hereunder shall cease


as of such termination.  In the event any Non-Operator has advanced or prepaid
any share of drilling or other costs


hereunder, all sums so advanced shall be returned to such Non-Operator without
interest.   In the event Operator proceeds


with drilling operations for the Initial Well without the execution hereof by
all persons listed on Exhibit "A" as having a


current working interest in such well, Operator shall indemnify Non-Operators
with respect to all costs incurred for the


Initial Well which would have been charged to such person under this agreement
if such person had executed the same and


Operator shall receive all revenues which would have been received by such
person under this agreement if such person had


executed the same.


B. Successors and Assigns:


This agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs,


devisees, legal representatives, successors and assigns, and the terms hereof
shall be deemed to run with the Leases or


Interests included within the Contract Area.


C. Counterparts:


This instrument may be executed in any number of counterparts, each of which
shall be considered an original for all


purposes.


D.  Severability:


For the purposes of assuming or rejecting this agreement as an executory
contract pursuant to federal bankruptcy laws,


this agreement shall not be severable, but rather must be assumed or rejected in
its entirety, and the failure of any party to


this agreement to comply with all of its financial obligations provided herein
shall be a material default.


ARTICLE XVI.


OTHER PROVISIONS




16.1           Effective Date.  This Agreement is made effective as of October
29, 2013




16.2           Priority.  In the event of conflict or inconsistency between the
provisions of this Article XVI and any other provisions of this Agreement, or
its Exhibits, the provisions of this Article XVI shall govern and control.


16.3           Area of Mutual Interest.  The Parties hereby establish an area of
mutual interest consisting of the lands in Toole County, Montana that are
described below (the “AMI”):


See Exhibit A


16.4           Priority of Operations.  If at any time there is more than one
operation proposed in connection with any well subject to this Agreement, then
unless all Consenting Parties otherwise agree on the sequence of such
operations, such proposals shall be considered and disposed of in the following
order of priority:


a)  
Proposals to do additional testing, coring or logging.

b)  
Proposals to attempt a completion in the objective zone.

c)  
Proposals to plug back and attempt completions in shallower zones, in ascending
order.

d)  
Proposals to deepen the well, in descending order.

e)  
Proposals to sidetrack the well.



With respect to any single well, no Party may propose conducting any new
operation on such well (i) while there is pending a prior proposal for any
operation with respect to such well until that proposal is withdrawn or until
the operation contemplated thereby has been completed, or (ii) while any
operation is in progress on such well.


16.5           Non-Drilling Operations.  Notwithstanding any provisions hereof
to the contrary, should any Party o this Agreement propose the acquisition,
construction, or operation of gathering line(s), disposal well(s), or other
production, transportation or marketing facilities to serve, in the whole or in
part, the Contract Area (a “Non-Drilling Operation”), then such Party shall
deliver written notice thereof to all other Parties providing each such Party
with the estimated costs and terms of such Non-Drilling Operation.  Each
non-proposing Party shall have the option, for a period of thirty (30) days from
its receipt of such notice, to elect to participate in the Non-Drilling
Operation to the extent of its Percent Interest.  If any Party elects not to
participate in the Non-Drilling Operation, then such Party shall have no
interest in such facility and shall be subject to such fees for use of the
facility as may be charged by the owner(s) thereof that are reasonable for the
area.  Any Party who elects to participate in the Non-Drilling Operation shall
be obligated to pay its proportionate share of the costs of the Non-Drilling
Operation and who pays its share of the costs thereof shall own it Percent
Interest in any and all facilities constructed pursuant to the Non-Drilling
Operation.


16.6           Reworking of Existing Wells.  To clarify the intend of Article
VI.C.2, the Operator shall not perform reworking operations or other remedial
work on any well then producing in paying quantities without the consent of all
Parties owning an interest in such well excluding any Non-Consenting Party who
relinquishes interest has not yet reverted to it.

 
17

--------------------------------------------------------------------------------

 







16.7           Confidentiality.  Each Party entitled to information obtained
hereunder (“Confidential Information”) may use such information for its sole
benefit.  The Parties shall take such measures with respect to operations and
internal security as are appropriate in the circumstances to keep confidential
from third parties all such Confidential Information  No Confidential
Information may be disclosed except:


(a)  
when and to the extent required by applicable law;

(b)  
to an Affiliate, provided such Affiliate shall be deemed to have agreed to be
bound by the within confidentiality obligations and the disclosing Party shall
be liable for any loss occasioned as a result of the failure of such Affiliate
to maintain such Confidential information confidential.

(c)  
To a third party in the context of a permitted assignment hereunder, provided a
binding covenant is obtained from such third party prior to disclosure
confirming that none of such Confidential Information shall be disclosed by it
to any other third party; and

(d)  
To the technical, financial or other professional consultants of such Party
which require such Confidential Information to provide their services to such
Party or to a bank or other financial institution from which such party is
attempting to obtain financing, provided a binding covenant is obtained from
such consultant or financer prior to disclosure confirming that none of such
Confidential Information shall be disclosed by it to any other third party or
used for any purposes other than advising or providing financing to such Party.



These confidentiality obligations shall not extend to information to the extent
it is in the public domain, provided that specific items of information shall
not be considered to be in the public domain merely because more general
information is in the public domain.  Any Party that otherwise ceases to be
bound by the provisions of this Agreement shall nevertheless remain bound by the
confidentiality obligations until and to the extent such Confidential
Information is in the public domain.


16.8           Advance Payment for Drilling and Completion Costs.  In addition
to the rights and obligations contained in Article VII.C of this Agreement, when
the operations contemplated hereunder involve the drilling or Completion of a
well, Operator, at its election shall have the right from time to time to demand
and receive from each Non-Operator that has elected to participate in the
drilling or Completion of the well, as applicable, full payment in advance for
such Non-Operator’s share of the estimated dry hole costs (in the case of
drilling) or the estimated Completion costs (in the case of a Completion
attempt) for the well as set forth in the AFE for the well.  In the case of
drilling operations, each Non-Operator shall pay to Operator its share of the
applicable estimated dry hole costs within the earlier of (i) fifteen (15) days
after the time allotted for the Parties to elect to participate in accordance
with Article VI.1 has expired and (ii) five (5) days after such date if
operation are scheduled to commence within fifteen (15) days after such
date.  In the case of a Completion attempt such advance payment shall be made
fifteen (15) days prior to the commencement of the Completion attempt.  If such
well or Completion attempt is not commence within the time allotted in Article
VI.B.1, such advanced funds shall be returned to the Party advancing such
funds.  Payment of an advance shall in no event relieve Non-Operator of its
obligation to pay its share of the actual cost of an operation as provided for
herein, and when the actual costs have been determined, Operator shall adjust
accounts of the Parties by refunding any net amounts due, or invoicing the
Non-Operator for additional amounts owing, which additional amounts shall be
paid in accordance with Exhibit “C” hereto.


16.9           Operator Discretion to Agree to Pay Royalties;
Indemnification.  To the extent Operator agrees or undertakes, in its sole and
absolute discretion, to make any payment with respect to any royalty, overriding
royalty, production payment or other burden on any Non-Operator’s share of
production form the Contract Area, Operator is making such payment solely for
administrative convenience at the request of such Non-operator and in no event
shall Operator be considered to have assumed any liability or obligation to the
owner of such royalty, overriding royalty, production payment or other burden,
whether through making such payment or otherwise.  Each Non-Operator shall be
responsible for all burdens on it share of production and shall indemnify,
defend, and hold Operator harmless from any and all claims asserting or alleging
the Operator has any liability therefore.  The provision of this Article XV1.9
shall survive the termination of this Agreement.


16.10           Lease Maintenance and Obligation Operations.  In addition to the
Non-Consent penalties that may be applicable and set out elsewhere herein, if
any proposed operation is required to (i) continue an Oil and Gas Lease(s) or
portions thereof in force and effect; or (ii) earn or preserve the right to earn
a leasehold interest owned by q third party pursuant to a written agreement
therewith which would otherwise expire in the absence of such operations, each
Non-Consenting Party to such operation shall be deemed to have relinquished to
the Consenting Parties and Consenting Parties shall own and be entitled to
receive, in proportion to their respective interests, an assignment of all such
Non-Consenting Party’s right, title and interest in and to the Oil and Gas
Lease(s) or agreement(s), or portion thereof, which would terminate or not be
earned or perpetuated in the absence of such operational  Non-Consenting Parties
will promptly assess to Participating Parties the interests described above,
with a Special Warranty.  Any assignment made under the terms of this Article
XVI.10 will be made effective the date such obligation operation commenced.  For
purposes of this Article XVI.10, operations will be deemed necessary to maintain
a lease in force and effect if proposed within the last twelve (12) months of
the primary term of a lease or at any time prior to earning an interest in a
lease or leases under a farmout or other similar agreement from a third party.


16.11           Consultants.  It is contemplated that Operator may from time to
time employ temporary employees or consultants to accomplish certain operations;
and notwithstanding anything to the contrary in this Agreement or any exhibit
hereto, charges for the following items shall not be considered within the
category of administrative overhead and shall be borne by the joint account: all
outside fees for land, legal, accounting , geological, geophysical, engineering,
drafting and reproduction services and all out of pocket costs and expenses as
incurred in connection with the maintenance of the leasehold, preparation and
presentation of evidence and exhibits and handling of application to and hearing
before any and all governmental agencies or regulatory bodies.  The effect of
these provisos shall not be to allow for billing of costs related the conduct of
internal routine monthly responsibilities of the Operator.


16.12           Filing by Operator; Appointment as Attorney-In-Fact.  To the
extent permitted by law, each Non-Operator hereby designates Operator as its
agent and attorney-in-fact in connection with all filings and applications,
reports, notices, etc., required by each and every federal and state regulatory
body, commission or agency having regulatory jurisdiction over the Oil and Gas
produced from the Contract Area; provided, that all Parties agree to indemnify
and hold harmless Operator from any loos risk, cost and expense resulting from
Operator’s making such filings in their behalf and each Party agrees to bear and
be responsible for its share of any refund obligations that may become due I the
event any such governmental body should determine that prices received in the
sale of Oil or Gas exceed the maximum price permitted by law.  Nothing contained
in this Agreement shall be construed to create any fiduciary relationship
between Operator and Non-Operators.  Any party may participate in any such
proceeding on its own behalf and at its own cost.


16.13           Operator as Representative.  Except where Operator or any of its
Affiliates may be an adverse party with respect to any Non-Operator, or any of
Non-Operator’s Affiliates, Operator shall have the authority to act as the
representative of all Parties hereto in all hearings and proceedings before
administrative bodies concerning the Contract Area and all costs and expenses
incurred by Operator directly or by retention of outside personnel in
participating in any such hearings or proceedings in his or its own behalf and
at his or its own cost and expense.  Operator shall at all times consult freely
with all Parties concerning the operations being or to be conducted on the
Contract Area and shall permit any Party hereto to discuss any litigation or
hearing before any administrative body affection the Contract Are or production
therefrom.


16.14           Payment of Delay Rentals.  Operator will pay all delay rentals
which may be required by the terms of oil and gas leases covering lands within
the Contract Area.  Operator will be paid compensation for this service at the
standard rate prevailing in the area.  AMOG shall have no liability for the loss
of any lease or interest if through mistake or oversight, any delay rental is
not paid or is erroneously paid.  Operator will invoice Non-Operator for their
proportionate share of all delay rentals that Operator elects to pay and the
failure of Non-Operator to pay the invoice amount within thirty (30) days of
receipt shall result in the termination of Non-Operator’s interest in such
leases and Non-Operator will promptly assign all of its right, title and
interest in those leases to Operator or as otherwise directed by Operator.

 
18

--------------------------------------------------------------------------------

 





16.15           Sale, Transfer or Disposition of Interests.


(a)  
No sale, transfer or other disposition of any Oil and Gas leases covered by this
Agreement shall be effective as to Operator or the other Parties hereto until
the first day of the month following the month in which (i) Operator receives a
copy of the instrument evidencing such sale, transfer or other disposition (the
effective date of such transfer being “JOA Transfer Effective Date”), and (ii)
the assignee of such interest has, by instrument satisfactory to Operator,
expressly agreed to observe, preform and be bound by all the covenants, terms
and conditions of this Agreement and has expressly assumed all of the
obligations and liabilities of its assignor with respect to operations and
activities conducted under this Agreement from and after the JOA Transfer
Effective Date.  Prior to the JOA Transfer Effective Date, neither Operator nor
any other Party shall be required to recognize such sale, transfer or other
disposition for any purpose but may continue to deal exclusively with the
assigning Party in all matters under this Agreement including, without
limitation, billings.  Notwithstanding that the assignee shall personally assume
all obligations and liabilities of its assignor only with respect to operations
activities conducted under this Agreement for and after the JOA Transfer
Effective Date (including operations proposed or approved prior to the JOA
Transfer Effective Date but not conducted until after such date), the
transferred interests shall nevertheless continue to be subject to the first
priority liens and security interest granted under Article VII.B that secure all
obligations and liabilities of the owners of the transferred interest, whether
such obligations and liabilities arose prior to, on or after the JOA Transfer
Effective Date (including the liabilities and obligations of assignor and its
predecessors in interest).

(b)  
No sale, transfer or other disposition of an interest subject to this Agreement
shall relive the assigning a Party of any of its obligations or liabilities (i)
that arose prior to the JOA Transfer Effective Date, (ii) that are attributable
to events occurring, or operations or activities conducted under this Agreement,
prior to the JOA Transfer Effective Date (including, without limitation, the
drilling, testing completing and equipping, reworking, recomplete, sidetracking,
deepening, plugging back, or plugging and abandoning of a well even though such
operation is performed after the JOA Effective Date).  Operator will not be
required to recognize any sale, transfer or other disposition of an interest
until all billings with respect to such inters have been pain in full.



16.16           Counterparts.  This Agreement may be executed in counterparts,
and each counterpart shall be deemed to be an original, but all of which shall
be deemed to be one agreement.  This Agreement shall be binding upon all of
Parties executing a counterpart thereof.


16.17           Covenants Running With the Land.  This Agreement and the terms,
conditions and covenants herein shall be deemed to be covenants running with the
Contract Area, and a burden upon each Party’s interest in the Contract Area, for
the benefit of the other Parties’ interests in the Contract Area.


16.18           Burden on Production.  Each party shall pay or deliver, or cause
to be paid or delivered, all burdens on production from the Oil and Gas Leases
and Oil and Gas Interest contributed by it and shall indemnify and hold the
other Parties free from any liability therefor.









 
19

--------------------------------------------------------------------------------

 

 
 

 
IN WITNESS WHEREOF, this agreement shall be effective as of the       29    
 day of     OCTOBER  ,     2013    


Robert Knight, who has prepared and circulated this form for execution,
represents and warrants


that the form was printed from and, with the exception(s) listed below, is
identical to the AAPL Form 610-1989 Model Form


Operating Agreement, as published in computerized form by Forms On-A-Disk, Inc.
No changes, alterations, or


modifications, other than those made by strikethrough and/or insertion and that
are clearly recognizable as changes in


Articles                  I, III, IV, VI, VIII, X XIII, XIV, XVI                
 , have been made to the form.




                                                                      

ATTEST OR WITNESS: OPERATOR  
American Midwest Oil and Gas Corp
   
By
         
Ryan Kerr
 
Type or print name
   
Title
Director
   
Date
October 29, 2013
   
Tax ID or S.S. No.
46-2946205

 


NON-OPERATORS
   
Axiom Oil and Gas Corp.
   
By
         
Robert Knight
 
Type or print name
   
Title
President
   
Date
October 29, 2013
   
Tax ID or S.S. No.
27-0686445

 


 





 
20

--------------------------------------------------------------------------------

 



ACKNOWLEDGMENTS


Note: The following forms of acknowledgment are the short forms approved by the
Uniform Law on Notarial Acts.


The validity and effect of these forms in any state will depend upon the
statutes of that state.






Individual acknowledgment:


State of                              )


) ss.


County of                            )
 
This instrument was acknowledged before me on
 
_____________________ by                                                                     






(Seal, if
any)                                                                      
                           

____________________________
 
Title (and Rank) ________________

My commission
expires:                                                                






Acknowledgment in representative capacity:


State of                             )


) ss.


County of                             )
 
This instrument was acknowledged before me on


____________________by_________________ as
 
____________________of_________________.

(Seal, if
any)                                                                      


____________________________
 
Title (and Rank) ________________

My commission
expires:                                                               



 







 
21

--------------------------------------------------------------------------------

 



EXHIBIT “A”


Attached to and made a part of that certain Model Form Operating Agreement,
dated October 29, 2013 between American Midwest Oil and Gas Corp., as Operator
and Axiom Oil and Gas Corp. as Non-Operators.


(1)  
Description of lands subject to this agreement:




               
American Midwest Lease No.
Gross Acres
Net Mineral Acres
Net Acres
Township
Range
Sec
Description
1
1,510.55
120.00
60.00
35 North
1 East
1
S2NE, SESW, NWSE, S2SE
1
 
80.00
40.00
35 North
1 East
1
SWSW, NESE
1
 
40.00
20.00
35 North
1 East
12
N2NE
1
 
460.00
230.00
35 North
1 East
12
E2SWNE, SENE, W2, N2SE
2
 
120.00
60.00
35 North
1 East
1
S2NE, SESW, NWSE, S2SE
2
 
40.00
20.00
35 North
1 East
12
N2NE
3
974.88
20.00
10.00
35 North
1 East
12
W2SWNE
4
1,280.04
160.02
80.01
35 North
1 East
1
Lots 1(40.00), 2(40.01), 3(40.01), 4(40.02), S2NW, N2SW
5
 
160.02
80.01
35 North
1 East
1
Lots 1(40.00), 2(40.01), 3(40.01), 4(40.02), S2NW, N2SW
6
320.00
320.00
160.00
35 North
1 East
13
E2
7
320.00
320.00
160.00
34 North
1 East
30
E2
8
480.00
480.00
240.00
35 North
1 East
24
N2, SE
9
160.00
160.00
80.00
35 North
1 East
25
NE
10
640.00
320.00
320.00
33 North
1 East
11
N2
10
 
160.00
160.00
33 North
1 East
11
S2
12
 
25.90
25.90
33 North
1 East
6
Lots 3(39.88), 4(37.34), 5(37.61), 6(37.85), 7(38.08), SENW, E2SW
13
 
12.95
12.95
33 North
1 East
6
Lots 3(39.88), 4(37.34), 5(37.61), 6(37.85), 7(38.08), SENW, E2SW
14
 
12.95
12.95
33 North
1 East
6
Lots 3(39.88), 4(37.34), 5(37.61), 6(37.85), 7(38.08), SENW, E2SW
15
 
25.90
25.90
33 North
1 East
6
Lots 3(39.88), 4(37.34), 5(37.61), 6(37.85), 7(38.08), SENW, E2SW
16
 
80.00
80.00
33 North
1 East
4
SW4
17
 
80.00
80.00
33 North
1 East
5
SE4
18
239.56
159.78
159.78
33 North
1 East
3
Lots 3(39.79), 4(39.77), S2NW, SW
25
320.00
53.33
42.67
33 North
1 East
13
N2
26
 
120.00
96.00
33 North
1 East
13
N2
27
 
8.89
21.33
33 North
1 East
13
N2
28
 
120.00
96.00
33 North
1 East
13
N2
29
320.00
120.00
96.00
33 North
1 East
13
S2
30
 
120.00
96.00
33 North
1 East
13
S2
31
 
80.00
64.00
33 North
1 East
13
S2
32
320.00
40.00
8.00
33 North
1 East
1
SE4
32
 
40.00
8.00
33 North
1 East
12
NE4
33
 
40.00
8.00
33 North
1 East
1
SE4
33
 
40.00
8.00
33 North
1 East
12
NE4
34
320.00
160.00
57.60
33 North
1 East
12
S2
35
79.80
79.80
79.80
33 North
1 East
6
Lot 2(39.80), SWNE
39
320.00
320.00
320.00
33 North
1 East
9
W2
42
 
146.34
73.17
34 North
1 East
7
Lots 3(35.07), 4(35.17), S2NE, E2SW, SE4
42
 
45.00
22.50
34 North
1 East
8
S2NW, SWNE
43
 
68.29
34.15
34 North
1 East
7
Lots 3(35.07), 4(35.17), S2NE, E2SW, SE4
43
 
21.00
10.50
34 North
1 East
8
S2NW, SWNE
54
 
0.00
0.00
34 North
1 East
18
Lots 3, 4, E2SW, SE4
54
311.37
155.69
77.84
34 North
1 East
18
Lots 3(35.61), 4(35.76), E2SW, SE4
55
 
77.84
38.92
34 North
1 East
18
Lots 3, 4, E2SW, SE4


 
22

--------------------------------------------------------------------------------

 



56
 
77.84
38.92
34 North
1 East
18
Lots 3, 4, E2SW, SE4
56
 
0.00
0.00
34 North
1 East
18
Lots 3, 4, E2SW, SE4
57
160.00
40.00
20.00
34 North
1 East
17
SE4
58
 
40.00
20.00
34 North
1 East
17
SE4
59
 
13.33
6.67
34 North
1 East
17
SE4
60
 
13.33
6.67
34 North
1 East
17
SE4
61
 
13.33
6.67
34 North
1 East
17
SE4
65
80.00
80.00
40.00
34 North
1 East
17
N2NE
66
0.00
10.00
5.00
34 North
1 East
1
SW4
66
 
10.00
5.00
34 North
1 East
12
NW4
68
0.00
10.00
5.00
34 North
1 East
1
SW4
68
 
10.00
5.00
34 North
1 East
12
NW4
69
 
20.00
10.00
34 North
1 East
1
SW4
69
 
20.00
10.00
34 North
1 East
12
NW4
70
960.00
65.07
32.54
34 North
1 East
23
S2
70
 
65.07
32.54
34 North
1 East
27
N2
70
 
65.07
32.54
34 North
1 East
28
S2
71
 
65.07
32.54
34 North
1 East
23
S2
71
 
65.07
32.54
34 North
1 East
27
N2
71
 
65.07
32.54
34 North
1 East
28
S2
72
 
65.07
32.54
34 North
1 East
23
S2
72
 
65.07
32.54
34 North
1 East
27
N2
72
 
65.07
32.54
34 North
1 East
28
S2
98
320.00
160.00
80.00
34 North
1 East
34
E2
99
320.00
320.00
160.00
34 North
1 East
3
S2N2, SE4
100
317.00
317.00
158.50
34 North
1 East
19
E2 Less 3 Acres in NENE
101
160.00
8.00
4.00
34 North
1 East
20
NE4
102
 
8.00
4.00
34 North
1 East
20
NE4
103
 
20.00
10.00
34 North
1 East
20
NE4
104
 
8.00
4.00
34 North
1 East
20
NE4
105
 
20.00
10.00
34 North
1 East
20
NE4
106
 
20.00
10.00
34 North
1 East
20
NE4
107
 
20.00
10.00
34 North
1 East
20
NE
108
 
40.00
20.00
34 North
1 East
20
NE4
109
 
8.00
4.00
34 North
1 East
20
NE4
110
800.00
160.00
80.00
34 North
1 East
10
SW4
110
 
160.00
80.00
34 North
1 East
17
SW4
110
 
480.00
240.00
34 North
1 East
20
SE4, W2
111
480.00
80.00
40.00
35 North
1 East
28
S2
111
 
146.00
73.00
35 North
1 East
29
SE4
112
160.00
80.00
40.00
35 North
1 East
28
S2
117
438.56
438.56
219.28
35 North
1 East
5
Lots 1(39.40), 2(39.16), S2NE, SE, N2SW, SESW
120
 
80.00
40.00
35 North
1 East
24
SW4
 
640.00
640.00
256.00
35 North
1 East
16
All
122
880.00
640.00
320.00
35 North
1 East
17
All
122
 
160.00
80.00
35 North
1 East
18
E2SW, SE4
123
400.00
60.00
30.00
35 North
1 East
18
E2SW, SE4
123
 
20.00
10.00
35 North
1 East
19
E2NE
123
 
80.00
40.00
35 North
1 East
20
N2
124
 
20.00
10.00
35 North
1 East
18
E2SW, SE
124
 
6.67
3.33
35 North
1 East
19
E2NE
124
 
26.67
13.33
35 North
1 East
20
N2
125
320.00
53.33
26.67
35 North
1 East
19
E2NE
125
 
213.33
106.67
35 North
1 East
20
N2
126
222.38
34.06
17.03
35 North
1 East
18
Lots 3(34.01), 4(34.11)
126
 
77.13
38.57
35 North
1 East
19
Lot 1(34.26), W2NE, NENW


 
23

--------------------------------------------------------------------------------

 



127
 
34.06
17.03
35 North
1 East
18
Lots 3, 4
127
 
77.13
38.57
35 North
1 East
19
Lot 1, W2NE, NENW
128
303.98
303.98
151.99
35 North
1 East
19
Lots 2, 3, 4, SENW, E2SW, W2SE
129
320.00
40.00
20.00
35 North
1 East
20
S2
130
 
160.00
80.00
35 North
1 East
20
S2
131
 
40.00
20.00
35 North
1 East
20
S2
132
 
40.00
20.00
35 North
1 East
20
S2
133
 
40.00
20.00
35 North
1 East
20
S2
136
26.81
8.94
4.47
35 North
1 East
23
S2SWNW, West 450' of SWSENW
137
320.00
320.00
160.00
35 North
1 East
25
W2
138
160.00
160.00
80.00
35 North
1 East
25
SE4
139
80.00
80.00
40.00
35 North
1 East
26
W2SW
140
320.00
320.00
160.00
35 North
1 East
26
E2
141
240.00
240.00
120.00
35 North
1 East
26
E2SW, NW4
142
80.00
80.00
40.00
35 North
1 East
27
E2NE
143
240.00
240.00
120.00
35 North
1 East
27
E2SW, SE4
144
320.00
80.00
40.00
35 North
1 East
27
W2NE, NW4, W2SW
145
 
80.00
40.00
35 North
1 East
27
W2NE, NW4, W2SW
146
 
80.00
40.00
35 North
1 East
27
W2NE, NW4, W2SW
147
 
80.00
40.00
35 North
1 East
27
W2NE, NW4, W2SW
148
320.00
320.00
160.00
35 North
1 East
35
W2E2, E2NW, SESE, NESW
149
3.00
3.00
1.50
34 North
1 East
19
A 3.00 acre tract of land located in the NENE
150
304.12
60.82
30.41
34 North
1 East
19
Lots 1, 2, 3, 4, E2W2
151
800.00
8.89
4.44
34 North
1 East
15
SW
151
 
8.89
4.44
34 North
1 East
22
NW
151
 
13.33
6.67
34 North
1 East
23
N2
151
 
6.67
3.33
34 North
1 East
24
NE
152
0.00
8.89
4.44
34 North
1 East
15
SW
152
 
8.89
4.44
34 North
1 East
22
NW
152
 
13.33
6.67
34 North
1 East
23
N2
152
 
6.67
3.33
34 North
1 East
24
NE
153
0.00
8.89
4.44
34 North
1 East
15
SW
153
 
8.89
4.44
34 North
1 East
22
NW
153
 
13.33
6.67
34 North
1 East
23
N2
153
 
6.67
3.33
34 North
1 East
24
NE
154
0.00
4.44
2.22
34 North
1 East
15
SW
154
 
4.44
2.22
34 North
1 East
22
NW
154
 
6.67
3.33
34 North
1 East
23
N2
154
 
3.33
1.67
34 North
1 East
24
NE
155
0.00
4.44
2.22
34 North
1 East
15
SW
155
 
4.44
2.22
34 North
1 East
22
NW
155
 
6.67
3.33
34 North
1 East
23
N2
155
 
3.33
1.67
34 North
1 East
24
NE
156
320.00
160.00
80.00
35 North
1 East
32
NENE, S2NE, SENW
157
320.00
320.00
160.00
34 North
1 East
11
E2
   
14,596.98
8,003.62
       



(2)  
Restrictions, if any, as to depths, formation, or substances:



None


(3)  
Parties to the agreement with addresses and telephone numbers for notice
purposes:



American Midwest Oil and Gas Corp.
2812 1st Ave N, Suite 424
Billings MT  59101
Att: Ryan Kerr
Telephone: 303-872-7814


Axiom Oil and Gas Corp.
1846 E. Innovation Park Dr.
Oro Valley, AZ 85755
Att: Robert Knight
Telephone: 604-307-1491
 
(4)  
Percentage or fractional interests of parties to this agreement:



American Midwest Oil and Gas Corp - 25%
Axiom Oil and Gas Corp. – 75%





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------